Cope

in om

UNITED STATES DISTRICT COURT JAN 25 2019

FOR THE DISTRICT OF ALASKA

 

No. 3:19-mj-00051-MMS
No. 3:19-mj-00052-MMS
No. 3:19-mj-00053-MMS

IN THE MATTER OF THE APPLICATION OF )
THE UNITED STATES OF AMERICA FOR )
WARRANTS AUTHORIZING THE )
SEARCH OF: 3307 COPE STREET #A, HEREIN)
TARGET RESIDENCE #1; 5218 TAKU )
DRIVE #3, HEREIN TARGET RESIDENCE #2; )
AND A WHITE 2017 TOYOTA TUNDRA TRUCK, )
ALASKA REGISTRATION JKP-328, ‘VIN: )
VIN: STFUY5F14HX667194, HEREIN TARGET )
VEHICLE )

)

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
FOR SEARCH WARRANTS

I, G.K. Dorr, being first duly sworn, hereby depose and state as
follows:

AFFIANT BACKGROUND

1. I have been a law enforcement officer with the Anchorage Police
Department since December of 1997, and have been conducting drug
trafficking investigations as a detective since 2002. I have been
assigned as a Task Force Officer with the Drug Enforcement
Administration’s Anchorage district office since August of 2008, and
have been deputized as a federal officer during this assignment.
During this assignment, I have focused on drug interdiction
investigations, and have become familiar with the methods and
practices commonly used by drug traffickers to introduce drugs into
the state of Alaska, and likewise am familiar with methods used by
traffickers to transmit drug proceeds from Alaska to sources of supply
located outside Alaska.

2. I have more than twenty-one years of law enforcement experience. I
was employed as a police officer by the Metropolitan Police
Department, Washington, D.C., (MPD) from June of 1987 until December
of 1988.

3. I attended and graduated from a six-month police academy operated
by MPD. While attending MPD’s academy, I received training and
instruction on devices, paraphernalia, techniques, and practices used
by people engaged in the use, possession, and trafficking of
controlled substances. In an extension of MPD’s training, and

a
Affidavit of G.K. Dorr Page 1

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 1 of 47
oo om
My 2

subsequent to graduation from MPD's academy, I received sev@ral months “Ng
of additional training and instruction under the tutelage and

supervision of a senior patrol officer before being certified. This
additional training also included the investigation of crimes

involving the use, possession, and trafficking of controlled

substances in the Washington, D.C. area.

4. I attended and graduated from a five-month police academy operated
by APD. While attending APD’s academy, I received training and
instruction on devices, paraphernalia, techniques, and practices used
by people engaged in the use, possession, manufacture, and trafficking
of controlled substances. In an extension of APD’s training, and
subsequent to graduation from APD’s academy, I received three
additional months of training and instruction from several APD Field
Training Officers. This field training included investigation of
crimes involving the use, possession, manufacture, and trafficking of
controlled substances in the Anchorage area.

5. In March of 2002, I attended the DEA’s five-day Clandestine
Laboratory Investigation/Certification Program. During this course, I
learned how to identify, classify, investigate and dismantle
clandestine laboratories in accordance with applicable OSHA and EPA
regulations. Under the supervision of DEA chemists, I participated in
the manufacture of methamphetamine using two different methods. In
June of 2002, I attended the DEA’s 80 hour Basic Drug Investigations
course. In this course, I learned, among other things, about the
devices, paraphernalia, techniques, materials, and practices used by
people engaged in the use, possession, manufacture, importation, and
trafficking of controlled substances, including cocaine, heroin,
methamphetamine, and marijuana, among others.

6. During my tenure as a police officer, I have conducted and/or
participated in numerous investigations relating to the use,
possession, manufacture, importation, and trafficking of controlled
substances, and I have become familiar with devices, paraphernalia,
techniques, and practices used by people engaged in the use,
possession, manufacture, and trafficking of controlled substances. I
have conducted and/or participated in investigations which have
resulted in the seizure of marijuana, marijuana grow operations,
cocaine hydrochloride, cocaine base (crack), opium, PCP, heroin,
ketamine, methylenedioxymethamphetamine (MDMA/ecstasy) ,
methamphetamine, methamphetamine laboratories, prescription
medications, firearms, cellular telephones, surveillance systems,
cameras, memory cards, computers, routers, cable modems, documents,
money, and precious metals. I have also conducted numerous interviews
of people involved in the use, possession, manufacture, and

———k—E————_————————
Affidavit of G.K. Dorr Page 2

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 2 of 47
Ay
trafficking of controlled substances, adding to my knowledgé”of the os
illegal drug culture in the Anchorage area. During my tenure as a XN
drug investigator, I have been trained in and have utilized various
investigative techniques including physical and electronic
surveillance; parcel and courier interdiction; controlled deliveries;
the recruitment of cooperators; and controlled drug purchases
utilizing both cooperating sources and undercover agents. In addition
to my formal training and experience, I have gained knowledge and
insight by working and speaking with many experienced law enforcement
agents from local, state, and federal agencies, and I consider this
knowledge and insight to be an integral part of my experience and
training.

7. I received a bachelor’s degree from the University of Maryland's
Institute of Criminal Justice and Criminology in May of 1987. I
received a Juris Doctor from Mercer University’s Walter F. George
School of Law in May of 1992.

BACKGROUND AND PURPOSE OF AFFIDAVIT

8. This investigation relates to the suspected methamphetamine
trafficking and money laundering activities of Harvelle Lee EARL Sr.;
Vernell GLASGOW II; Brandon Lavell GLASGOW, Srisuda Ali MATTHEWS; Viki
Rae KELLY and others, and the commission of the following offenses,
among others:

a. Title 21, United States Code, Section 846 and 841(a){1) -
Conspiracy to Distribute and to Possess with Intent to Distribute
Controlled Substances;

b. Title 18, United States Code, Section 1956(h) - Conspiracy
to Launder Money;

c. Title 21, United States Code, Section 843(b) - Use of a
Communication Facility to Commit, Facilitate, or Further the
Commission of a Controlled Substance Offense.

9. I make this affidavit based, in part, on personal knowledge derived
from my participation in this investigation and, in part, upon
information and belief. The sources of my information and belief are:
oral and written reports about this and other investigations, which I
have received directly or indirectly from officers/agents of the
Alaska Department of Public Safety including J. Miner, C. Scott, and
D. Chaffin; D.E.A. T/F/O’s C. Miller, and D. Boothroyd; IRS S/A Kyle
Pudge; United States Postal Inspection Service S/A Andrew Grow, as
well as sources of information as identified herein. This affidavit
is intended to show merely that there is sufficient probable cause for

al ho
rr
Affidavit of G.K. Dorr Page 3

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 3 of 47
een rom
Ay

the requested warrants, and does not set forth all of my knowledge S Ny
about this matter. Facts not set forth herein are not being relied
upon in reaching my conclusion that probable cause exists for the
issuance of search warrants. Nor do I request that this Court rely
upon any facts not set forth herein when reviewing this affidavit in
support of an application for a search warrant.

10. I submit this affidavit in support of my application for warrants
authorizing searches of 3307 Cope Street #A, herein TARGET RESIDENCE
#1, and 5218 Taku Drive #3, herein TARGET RESIDENCE #2, and a white
2017 Toyota Tundra truck, w/ Alaska registration JKP-328 and VIN:
5STFUYSF14HX667194, herein TARGET VEHICLE.

a. 3307 Cope Street #A, herein TARGET RESIDENCE #1 consists of a
residential apartment located on the second floor of a two story
residential building which is located on the East side of Cope Street
in the Spenard neighborhood of Anchorage. TARGET RESIDENCE #1
occupies the second floor of the building and is accessed by an
external flight of stairs which lead from the parking area to a small
deck which provides access to the entry door to #A. The building
bears the numbers “3307” on the western exterior wall. The building
is grey in color w/ white trim. The first floor of the building
appears to be occupied by the owner of the building and is not
suspected to have involvement in this investigation. Municipal
records describe the building as a 2-family residential building owned
by a person whose address is 3307 Cope Street #B, and whose
involvement in this investigation, if any, is unknown. Two security
cameras are mounted on the second story deck.

b. 5218 Taku Drive #3, herein TARGET RESIDENCE #2 consists of a
residential apartment located w/in a flat-roofed two story apartment
building which is situated on the south side of Taku Drive in
Anchorage. The apartment is located on the second floor of the
apartment building and occupies the south end of the second story of
the building. The apartment is accessed by either of two sets of
exterior stairs leading from the ground to a second story deck, which
is common to all the second story apartments. Each apartment unit has
its own entry door. The number “3” is attached to the exterior wall
adjacent to the entry door to #3. The building is brown in color and
bears the numbers “5218” on the northern exterior wall. Multiple
security cameras are mounted on the exterior of the apartment
building.

c. the TARGET VEHICLE is a white 2017 Toyota Tundra truck, w/
Alaska registration JKP-328 and VIN: STFUY5F14HX667194, herein TARGET

Affidavit of G.K. Dorr Page 4
Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 4 of 47
a an

| May
VEHICLE. Recently, the TARGET VEHICLE has typically been‘ffarked os
overnight in the parking area of TARGET RESIDENCE #1. Y

11. As more fully set forth herein, I submit there is probable cause
to believe that search of TARGET RESIDENCE #1, TARGET RESIDENCE #2,
and the TARGET VEHICLE will lead to evidence, fruits, and
instrumentalities of violations of Title 21, Section 846 and 841 (a) (1)
- Conspiracy to Distribute and to Possess with Intent to Distribute
Controlled Substances; and Title 18, United States Code, Section

1956 (h) - Conspiracy to Launder Money; and Title 21, United States
Code, Section 843(b) - Use of a Communication Facility to Commit,
Facilitate, or Further the Commission of a Controlled Substance
Offense.

METHOD OF OPERATION OF DRUG TRAFFICKERS

12. Based upon my training, experience and participation in this and
other drug trafficking/financial investigations, and based upon my
conversations with other experienced law enforcement agents and
officers, with whom I work, I know the following:

a. In my experience, I have found that the distribution of
controlled substances is frequently a continuing activity over months
and years. Persons involved in the trafficking of illegal controlled
substances typically will obtain and distribute controlled substances
on a regular basis, much as a distributor of a legal commodity would
purchase stock for sale. Similarly, such drug traffickers will
Maintain an “inventory” which will fluctuate in size depending upon
the demand for and the available supply of the product. It has been
my experience that drug traffickers keep records of their illegal
activities not only during the period of their drug trafficking
violations but also for a period of time extending beyond the time
during which the trafficker actually possesses/controls illegal
controlled substances. The records are kept in order to maintain
contact with criminal associates for future transactions and so that
the trafficker can have records of prior transactions for which the
trafficker might still be owed money or might owe someone else money.

b. I know that in United States v. Terry, 911 F.2d 272 (9th
Cir. 1990), United States v. Angulo-Lopez, 791 F.2d 1394,1399 (9th
Cir.1986), United States v. Hernandez-Escargega, 886 F. 2d 1560, 1567

(9th Cir. 1989) and in United States v. Fannin, 817 F. 2d 1379, 1381-
1382 (9th Cir. 1987), the court held that in the case of drug
traffickers, evidence is likely to be found where dealers live and a
search warrant may be properly issued against a suspected drug
dealer's residence despite the lack of direct evidence of criminal

a
EE TL”
Affidavit of G.K. Dorr Page 5

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 5 of 47
cm an
Ay

activity at the residence. The court also held, in United States KS
Cardoza, 769 F. 2d 625, 630 (9th Cir. 1985), that a search warrant may
be properly issued to search a drug trafficker’s storage locker

despite lack of direct evidence linking the storage locker to criminal

activity.

ec. It is common for members of drug trafficking organizations to
maintain records evidencing their illegal activities including books,
ledgers, receipts, notes and other papers relating to the
transportation, ordering, possession sale and distribution of drugs
and the collection and transportation of drug proceeds. I also know
that the aforementioned books, records and ledgers etc., are
frequently maintained in the drug trafficker’s residence and sometimes
in the traffickers’ vehicle(s). Further, I know that these documents
are often retained long after the transactions to which they refer
have taken place.

d. It is common for members of drug trafficking organizations to
conceal in their residences and businesses in strong boxes, safes,
lock boxes, concealed compartments and hidden rooms, large quantities
of U.S. currency, foreign currency, financial instruments, precious
metals, jewelry, and other items of value which are proceeds from drug
trafficking.

e. I know that evidence of excessive wealth is probative
evidence of crimes involving greed, to include the distribution of
controlled substances. Therefore, receipts showing the expenditure of
large sums of money and/or the expensive assets themselves are
evidence of drug trafficking. I also know that drug traffickers
commonly keep the expensive assets themselves and/or documentation of
the purchase of the asset (receipts, warranty cards, etc.) in or about
their residences, and sometimes documentation of these assets in their
vehicles or businesses.

f. It is common for members of drug trafficking organizations to
utilize wire transfer companies, (i.e. Western Union, MoneyGram) to
facilitate the movement of U.S. currency throughout the trafficking
organization’s area of operations. I know that members of drug
trafficking organizations will utilize nominee senders to disguise the
origination of the funds and to break up the amount being sent by any
one person. I know that the actual owner of the currency will
commonly provide the nominee sender with hand-written information
concerning the intended recipient’s name, intended pay-out location
and amounts of money to be sent. I also know that, in an attempt to
keep track of the proceeds, it is common for the drug traffickers
and/or nominee senders to maintain copies of the wire transfer

—>—————————&=EE——E——————————
Affidavit of G.K. Dorr Page 6

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 6 of 47
om om
Ay

receipts, amounts sent and tracking numbers. I also know that the ’ by
aforementioned items are frequently maintained in the drug
trafficker’'s residence, businesses, and vehicles.

g. It is increasingly common for members of drug trafficking
organizations to utilize direct cash deposits into a co-conspirator’s
bank accounts to facilitate the movement of U.S. currency throughout
the trafficking organization’s area of operations. I know that
members of drug trafficking organizations will utilize nominee
depositors to disguise the origination of the funds and to break up
the amount being deposited by any one person. I know that the actual
owner of the currency will commonly provide the nominee depositor with
hand-written information concerning the intended recipient’s name and
account number and amounts of money to be deposited. I also know
that, in an attempt to keep track of the proceeds, it is common for
the drug traffickers and/or nominee depositors to maintain copies of
the deposit slips. I also know that the aforementioned items are
frequently maintained in the drug trafficker’s and/or nominee
depositor’s residence, businesses, or vehicles.

h. It is common for members of drug trafficking organizations to
utilize express parcel delivery companies, (i.e. Federal Express,
United Parcel Service, DHL, and U.S. Postal Service Express Mail) to
facilitate the movement of controlled substances and U.S. currency
throughout the trafficking organization's area of operations. I also
know that, in an attempt to keep track of the packages and their
contents, it is common for the trafficker to maintain copies of the
shipping receipts and tracking numbers. I know that members of drug
trafficking organizations will utilize nominee senders/recipients to
disguise the origination and destination of the packages. I know that
the actual owner of the drugs/currency will commonly provide the
nominee sender with hand-written information concerning the intended
recipient’s name and address. I also know that the aforementioned
items are frequently maintained in the drug trafficker’s residence,
businesses, and vehicles.

i. It is common for members of drug trafficking organizations to
utilize fraudulent identification, in order to purchase airline
tickets, send wire transfers, rent residences and storage facilities
and subscribe for telephone/cellular telephone service. I also know
that it is common for drug traffickers to keep fraudulent
identification nearby and easily accessible to facilitate their flight
upon the discovery of their illegal activities by law enforcement. I
also know that the aforementioned items are frequently maintained in
the drug trafficker’s residence, businesses, or vehicles.

—————
Affidavit of G.K. Dorr ; Page 7

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 7 of 47
| &
Wo s

j. It is common for drug trafficking organizations involved in
the purchase, dilution, and repackaging of controlled substances for
distribution to maintain equipment and supplies (i.e. scales, baggies,
cutting agents) on hand over a lengthy period of time, even when they
do not have any controlled substances on hand. I also know that the
aforementioned items are frequently maintained in the drug
traffickers’ residence or business. I have also found scales and
packaging materials in traffickers’ vehicles.

ly

k. It is common for members of drug trafficking organizations to
attempt to recruit couriers to transport drugs and/or U.S. currency
throughout the trafficking organization’s area of operations. I know
that often times the courier’s handler will provide the courier with
hand-written notes regarding travel itinerary, hotel information and
contact telephone numbers prior to the courier departing on the trip
to transport drugs and/or money. I also know that often times the
organizations will pay a flat rate (i.e. $2,000 per kilogram of
cocaine) plus expenses for the couriers. Therefore, often times the
couriers will keep handwritten itemized lists of expenses and/or
receipts, in order to be reimbursed. I also know that the
aforementioned items are frequently maintained in the courier’s
residence or residences and vehicles of members of the drug
trafficking organization.

1. It is common for members of drug trafficking organizations to
take or cause to be taken, photographs and/or videos of themselves and
their co-conspirators and associates. It is also common for members
of drug trafficking organizations to take or cause to be taken,
photographs and/or videos of themselves and/or their co-conspirators
with controlled substances, large sums of money, guns and expensive
assets (i.e. jewelry, luxury cars). I also know that the
aforementioned items are frequently maintained in the drug
trafficker’s residence or business.

m. It is common for members of drug trafficking organizations to
possess scanners, security cameras and computers (with Internet
access) to protect and conceal their operation from law enforcement
and other criminals and to monitor surveillance activities of law
enforcement. Members of drug trafficking organizations often store
records related to drug trafficking and money laundering activities
using computer equipment. In addition, computers and peripheral
devices, such as wireless routers and cable modems, may contain
evidence of drug trafficking. For example, I know that drug
traffickers commonly check the delivery status of parcels containing
drugs and/or money by entering tracking numbers into parcel company or
post office websites. These inquiries are captured by these websites,

EET
Affidavit of G.K. Dorr Page 8

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 8 of 47
 

which identify the Internet Protocol (IP) address that performed the
inquiry. The IP address can be linked to both a subscriber of
internet service, as well as to a Media Access Control (MAC) address,
which identifies the piece of computer hardware through which the
internet was accessed while making the inquiry. A MAC address is a
unique identifier assigned to every piece of hardware that connects to
the Internet. In my experience, computers and peripheral devices such
as wireless routers and cable modems are commonly maintained for long
periods of time at the user’s residence.

n. Based on my training and experience, I know that people
involved in trafficking controlled substances frequently carry and
possess firearms to protect themselves. Drug trafficking is an all-
cash business, and drug traffickers are often the targeted by other
criminals for robbery because those involved in illegal drug
trafficking rarely report thefts or robberies of their drugs and money
to the police. Therefore, they carry firearms to protect themselves,
their drugs, and their proceeds. Also, lower level drug traffickers
tend to be more at risk than higher-level traffickers. It is more
likely that lower-level traffickers deal with strangers and drug
addicts. Thus, lower-level narcotics trafficking can be more
dangerous than dealing at the wholesale level, where there is already
an established business relationship with larger customers. Lower
level traffickers can be territorial, and can get into disputes with
rival traffickers over customers and “turf”. Finally, the customers
of lower level traffickers are frequently addicts, who gather money to
pay for their drugs through other crimes, primarily theft-related
crimes. Because firearms are valuable to narcotics traffickers,
customers with stolen firearms often trade them to traffickers in
exchange for narcotics.

o. It is common for members of drug trafficking organizations,
in an attempt to disguise their identities and illegal activities, to
use pre-paid cellular telephones and pre-paid long distance calling
cards. I know that often times the only way to connect a subject with
a particular pre-paid cellular telephone or calling card is to seize
the phone or calling card from the trafficker or his residence. I
also know that the aforementioned items are frequently maintained in
the drug trafficker’s residence, business, or vehicles. Additionally,
cellular telephones afford spontaneous access to drug customers and to
drug sources. Further, I know that cell phones used by drug
traffickers frequently contain data stored w/in which includes the
telephone numbers, names, and/or aliases of drug customers and drug
sources. Finally, I know that in addition to names and numbers, cell
phones used by drug traffickers commonly contain images and recordings

Sa EY
Affidavit of G.K. Dorr Page 9

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 9 of 47
- -FTu,
Ws
"2

of people involved in trafficking, images of firearms used in thpemena,
activities, images of controlled substances, and images of drug .
trafficking proceeds, and further that these images are often retained

long after the images are captured. _

p. It is common for members of a drug trafficking organization
to attempt to legitimize their profits from the distribution of drugs.
To accomplish these goals, drug traffickers utilize foreign and
domestic banks and the bank’s attendant services to include cashier's
checks, safe deposit boxes, and money drafts. Drug traffickers will
also utilize the purchase/sale of real estate and vehicles to
legitimize their profits. I also know that the records of the
aforementioned transactions are frequently maintained in the drug
trafficker's residence, business, or vehicles.

q- It is common for members of drug trafficking organizations to
utilize businesses, both real and fictitious, to conceal both the
distribution of drugs as well as to conceal the source of their
illegal income. It is common for drug traffickers to possess business
licenses and articles of incorporation for these businesses, even if
the businesses exist only on paper. I also know that these records
and documents are frequently maintained in the drug trafficker’s
residence or business.

r. I have become familiar with the practice of some drug
traffickers in the use of express parcel shipping services as a method
of transporting illegal drugs into Alaska. Using this method, a drug
trafficker will acquire drugs from a source state. The drugs will
then be placed in a parcel, and arrangements will be made for shipment
to Alaska via express shipping services such as FedEx, UPS, DHL, and
the United States Postal Service. Traffickers will commonly provide
fictitious information for the sender’s name, address, and telephone
number. Likewise, traffickers will commonly provide a fictitious name
for the recipient, but will use a genuine receiving address to ensure
delivery. The use of a nominee’s address is common for receipt of the
parcel, as many traffickers are reluctant to receive parcels at their
own addresses. Some traffickers are willing to be present at the
receiving address when the parcel arrives. Other traffickers will
avoid the receiving address until after delivery of the parcel, and
others will instead direct a nominee to transport the parcel to second
or subsequent locations. Additionally, traffickers will sometimes hi-
jack an address, shipping a parcel to an address known to be vacant,
or whose occupant’s schedule is known to the trafficker, arranging
delivery at a time when the occupant is expected to be absent. I am
also familiar with the practice of some traffickers to pay nominees to
obtain mailboxes to which parcels will be shipped. Based on my

a a
Affidavit of G.K. Dorr Page 10

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 10 of 47
laa am
44
Wo

training and experience, I know that the locations where parcels "Ly
containing controlled substances and/or drug proceeds are shipped to
commonly hold evidence of drug trafficking.

s. Based on my training and experience, I know that drug
traffickers commonly use nominees to conduct transactions which would
otherwise require the trafficker to be identified, such as purchases
and rentals of vehicles, residences and sometimes cell phones.

t. Based on my training and experience, I know that California
is a source state, that is, a state from which controlled substances
are commonly shipped to Alaska, and likewise, a state to which drug
proceeds are commonly shipped.

u. Based on my experience, narcotics trafficking operates ina
pyramid-like structure, with the largest wholesale traffickers at the
top of the pyramid, and the traffickers who deal directly with
customers at the bottom. There are several levels of traffickers in
the middle. As you travel down each level of trafficker, the drugs
can be diluted to increase their volume, and therefore profit. At the
bottom level, drugs are sold to individual users who are often drug
addicts.

'v. Based on my training and experience, I know that people
involved in the use, possession, manufacture, importation, and/or
trafficking of controlled substances commonly possess and use cellular
telephones, telephones, and computers to facilitate these activities.
Regarding cellular telephones in particular, I know that drug
traffickers will use cellular telephones to facilitate their
activities because of the mobility offered by cellular telephones.
Further, drug traffickers are attracted to cellular telephones because
they enable suspects to avoid the risks attendant with operating from
a fixed location. Additionally, cellular telephones afford
spontaneous access to drug customers and to drug sources. Further, I
know that cell phones used by drug traffickers frequently contain data
stored w/in which includes the telephone numbers, names, and/or
aliases of drug customers and drug sources. Further, I know that in
addition to names and numbers, cell phones used by drug traffickers
commonly contain images and recordings of people involved in
trafficking, images of firearms used in these activities, images of
controlled substances, and images of drug trafficking proceeds, and
further that these images are often retained long after the images are
captured.

w. Based on my training and experience, I know that people
involved in the use, possession, manufacture, importation, and/or

——E————————————————————————— EOE
Affidavit of G.K. Dorr Page 11

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 11 of 47
o o

Ay
trafficking of controlled substances commonly engage in these “$2
activities at all hours of the day and night. Cp

x. Based on my training and experience, I know that trafficking
controlled substances is a cash business, and frequently very
lucrative. Also based on my training and experience, I know that
people involved in the possession, manufacture, importation, and/or
trafficking of controlled substances commonly possess money generated
by these activities, and further that these people commonly possess
stolen property accepted in exchanges for controlled substances.
Further, based on my training and experience, I know that people
involved in the possession, manufacture, and/or distribution of
controlled substances commonly maintain and possess firearms to
protect themselves, their controlled substances, and their trafficking
proceeds. Further, I know that the above described documents, money,
stolen property, and firearms are commonly found in the vehicles and
residences of drug traffickers, as well as in other places maintained
for the trafficking of controlled substances, as well as lower profile
locations sometimes referred to as “stash houses.”

BASIS OF INVESTIGATION, SEIZURE OF $94,820.00 SUSPECTED DRUG
PROCEEDS

13. On Monday, 7/3/17 at approx. 11:11 hours, I heard from the manager
of several express parcel shipping stores with locations in Anchorage.
Manager told me that an employee at one of manager’s stores had
reported a suspicious transaction with a customer which had occurred
on Saturday, 7/1/17. Manager told me that the employee told manager
of a male customer who had presented a sealed parcel for shipping toa
Woodland Hills, California address, asserting it contained a candle.
When the customer learned that he had missed the cutoff for Next Day
Air delivery, he changed his mind about shipping and departed the
store with the parcel. During the interaction, the employee
recognized the customer’s sender and recipient information as the same
as that provided by other previous customers. Manager added that the
employee had located records of three previous parcel shipments under
the same sender / recipient information. I went to the store in
question and contacted the employee.

14. Employee told me that the customer in question is a repeat
customer who has previously come into the store and purchased
cardboard shipping boxes, but whom does not typically ship parcels.
On Saturday, 7/1/17, the customer came into the store and purchased
several 10x10 cardboard cube style shipping boxes and departed. The
customer returned later and presented a taped up 10x10 cardboard cube
box for shipping. When the employee asked for the sender and

———————EEEEEEEE————————————_ EE
Affidavit of G.K. Dorr Page 12

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 12 of 47
d
We,
Uy

recipient information, the customer provided a phone number he
obtained from his cell phone. The phone number prompted the store’s
point-of-sale system to populate the transaction with a pre-existing
customer profile which included sender and recipient information. The
sender's information appeared as Annie SMYTHE, 3306 N Starr St
Anchorage, AK 99502 and a sender’s telephone number of 818-359-3176.
The recipient’s information appeared as Jazmine TONEY 6300 Variel Ave
‘Apt 401 Woodland Hills, CA-91367-2612. On seeing the sender’s name as
“Annie SMYTHE”, the employee questioned the customer. The customer
was unfamiliar with the name Annie SMYTHE but explained that his
brother had told him to use the phone number which would prompt the
sender / recipient information on record. When the employee asked the
customer to describe the contents, the customer stated that the parcel
contained a candle. The employee recognized the sender / recipient
information as previously being used by a white girl who had shipped
two cube style parcels to the Woodland Hills address. When employee
told the customer that he had missed the cutoff for Next Day Air
delivery to Woodland Hills and that the parcel would not depart
Anchorage until Monday, 7/3/17, the customer stated that he needed to
call his brother, as he wanted the parcel to arrive the next morning.
The customer left the parcel on the counter and stepped out of earshot
while making a call from his cell phone. After concluding the call,
the customer took the parcel and departed the store. Employee
considered the transaction as suspicious and notified her managers of
her concerns, who in turn called me.

15. Employee stated that she had recognized the customer from 4 or 5
previous purchases of cardboard cube style shipping boxes as well as
one previous instance wherein the customer had shipped a “fish box” to
an address in Seattle. Employee stated that the customer pays in
cash. Employee described the customer as a bald black male, aged in
his mid-30’s to 40’s, 5'11 in height, of average build, and wearing
black rim glasses and a beanie style hat. Employee reported that the
customer drives a white Ford Explorer, 2005 or 2006 model. Employee
provided me with records of four previous parcel shipments under the
same sender / recipient information. All four of the previous parcel
records listed Annie SMYTHE of 3306 N Starr St Anchorage as sender and
Jazmine TONEY of 6300 Variel Ave apt 401 Woodland Hills, CA as
recipient.

16. I reviewed the shipping records for the four previous parcels and
learned as follows:

* On 2/27/17, a 10x10 cube parcel weighing 4.1 pounds was shipped via
2nd Day with the same sender / recipient information. This parcel

—E———————————————————————————————————
Affidavit of G.K. Dorr Page 13

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 13 of 47
  

My 25

‘bore tracking number 12377FF60234339644, was described as containing Sp
toy, and cost $59.61 to ship.

* On 3/24/17, an 11x11 cube parcel weighing 4.9 pounds was shipped via
Next Day Air with the same sender / recipient information. This
parcel bore tracking number 12377FF64436671247, was described as
containing “home décor” and cost $120.84 to ship.

* On 4/25/17, a 10x10 cube parcel weighing 6.1 pounds was shipped via
2nd Day with the same sender / recipient information. This parcel
bore tracking number 12377FF60201722611, was described as containing a
toy, and cost $59.61 to ship.

* On 5/22/17 an 18x13x11 parcel weighing 11.45 pounds was shipped via
2nd Day with the same sender / recipient information. This parcel
bore tracking number 12377FF60203662718, was described as containing
toys, and cost $76.82 to ship.

17. After talking to the employee, I left the store. I consulted a
street map of Anchorage and did not find a "3306 N Starr Street”. I
then drove to the intersection of North Star Street and 36th Avenue in
Anchorage. I drove North on North Star from 36th Avenue and noted:-the
address numbers descended from 3506 to 3400 at the termination of
North Star Street. I then drove to the intersection of North Star
Street and 32nd Avenue and observed the address numbering resumes at
3200 and descends. I did not locate an address of 3306 North Star
Street, nor did I find record of the address of "3306 N Starr St” in
Anchorage. Based on my training and experience, I know it is common
for drug traffickers to use nominees and / or fictional names and
sender addresses as it adds a layer of insulation between themselves
and their crimes, to include when shipping drug parcels as well as
parcels containing drug proceeds.

18. On Wednesday, 7/5/17, I learned that on Monday, 7/3/17, a black
male and a younger white female entered another express parcel
shipping store location and shipped an 11x11 cube parcel via Next Day
Air using the sender's information as Annie SMYTHE 3306 N Starr St
Anchorage, AK 99502 with a telephone number of 818-359-3176 and the
recipient's information as Jazmine TONEY 6300 Variel Ave Apt 401
Woodland Hills, CA 91367-2612. The parcel bore tracking number
123V8F161330776812, was described as containing a rice cooker, and
cost $86.62 to ship. Disappointed, I asked the manager to notify me
in the event of future parcels shipped under the “Annie SMYTHE” name.

19. During this investigation, the shipping company provided me with
records of parcel shipments associated to the customer profile of
“Annie SMYTHE” and/or utilizing the telephone number of 818-359-3176

a
Affidavit of G.K. Dorr Page 14

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 14 of 47
o ~

J

Ay 25
dy

since 1/1/16. I reviewed these records and learned that between
10/27/16 and 8/1/17, twenty parcels had been shipped from Anchorage
using the name “Annie SMYTHE” as sender to Jazmine TONEY at the 6300
Variel Avenue address in Woodland Hills, CA. These parcels were

variously described as containing food processors, a rice cooker, a
blender, an air fryer, a microwave steamer bowl, clothing, and toys.

20. Based on my training and experience, I know that when shipping
controlled substances and drug proceeds, drug traffickers and money
launderers are fond of concealing contraband inside devices with
cavities such as rice cookers, crock pots, toaster ovens, steamers,
food processors, blenders, thermos bottles and karaoke speakers.

21. During this investigation, an administrative subpoena was served
on the AT&T, the service provider for the telephone number 818-359-
3176. This number is listed as sender “Annie SMYTHE’s” number on the
above parcels. AT&T responded to the subpoena. AT&T’s response
identified the subscriber for the number as Brandon GLASGOW, of 6300
Variel Avenue apt 401, Woodland Hills, CA. The name Brandon GLASGOW
is significant in that Brandon GLASGOW was the name appearing as the
recipient on a UPS parcel seized by D.E.A. in Anchorage on 8/11/15.
The sender of the parcel was listed as Vernell GLASGOW, 3306 Cope St
Anchorage AK. After a positive indication on the parcel by a canine
trained in the detection of the odor of controlled substances, a
search warrant was obtained for the parcel. Search of the parcel
yielded $12,000.00 in suspected drug proceeds which were hidden w/in a
toaster oven. The currency was further contained in layers of vacuum
sealed plastic, carbon paper, and duct tape. The sender’s address of
3306 Cope Street is suggestive of Annie SMYTHE’s address of 3306 N.
Starr.

22. During the afternoon of 8/31/17, I again heard from one of the
Managers of the express shipping stores. Manager told me that she had
waited on a female customer “Annie SMYTHE” and that the customer had
placed a parcel containing a $100 meat grinder for shipment to the
previous Variel Avenue address, paying the shipping fee of $86.98 in
cash. Manager provided me with an image of the shipping label for the
parcel. The parcel label bears tracking number 123V8F16PW31634635 and
lists the parcel weight as 12 pounds. The sender’s information read
as Annie SMYTHE 3306 N Starr Anchorage AK 99502, with the telephone
number of 818-359-3176. The recipients’ information read as Jazmine
TONEY apt 6300 Variel Ave Woodland Hills CA 91367-2612. Manager told
me the parcel remained at the shipping store, as it had not yet been
collected for transport to the shipping hub where it would eventually
be loaded onto an aircraft for shipment to California.

a
gS
Affidavit of G.K. Dorr Page 15

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 15 of 47
a “
/
My "2

23. After speaking to the manager, I. drove to the shipping store in "Ly
question. Manager showed me the parcel. I saw it is a brown
cardboard box, with dimensions of 12 inches by 12 inches by 9 inches.
I saw that with the exception of one small length, the seams of the
parcel are sealed with clear tape, and that the parcel bears stickers
designating it as Saturday Delivery. Manager told me that when the
female customer brought the parcel into the shipping store, it was
already sealed. Manager described the customer as a woman of mixed
race, possibly “Samoan/Native” or “Hispanic”, of heavy build, 5'3 to
5’4 in height, aged late 30's to early 40’s, with brown shoulder
length hair. Manager reported that when asked for the address
information, the female customer showed manager an image on her cell
phone which was a photograph of an earlier shipping label bearing the
“Annie SMYTHE” sender info and Jazmine TONEY recipient information.
The female customer elected Second Day Air, with Saturday delivery,
and paid the shipping charges of $86.98 in cash. The customer
asserted that the parcel contained a meat grinder and valued it at
$100.00. Manager told me that after paying the shipping charges, the
female customer left the store and departed the lot as driver of a
grey Mercedes with Alaska license FSY-953. APSIN shows FSY-953 is a
blue Mercedes registered to a woman named Srisuda Ali MATTHEWS, at
4010 Westland Drive in Anchorage. APSIN shows MATTHEWS as 5’5 tall,
weighing 185 pounds and born in 1959. Further, MATTHEWS current AK OL
photograph depicts her w/ shoulder length dark hair.

24. I have previously interdicted parcels found to contain either
drugs or drug proceeds wherein the customer paid shipping charges
which approached or exceeded the value of the declared contents.

25. After speaking with the manager, I left the shipping store. I
contacted the security director for the shipping company. I relayed
the above information and my suspicion that the parcel contained drug
related contraband. Director agreed to make the parcel available for
a drug detection canine sniff at the shipping hub after being
collected from the store by the company truck. I then contacted AST
Investigator Joel Miner, who is a trained canine handler. Miner's
canine partner is a Belgian Malinois named “Mocha”. I told Miner
about the parcel. Miner agreed to meet me at the shipping hub for the
purpose of conducting a sniff of the parcel. Later that afternoon,
the security director notified me that the parcel had arrived at the
hub and would be available for a canine sniff. Miner and I went to
the hub where we met the security director. Security director showed
us the parcel. I confirmed the tracking number and the sender /
recipient information. I asked Miner to have “Mocha” sniff the parcel
for the presence of the odor of controlled substances. After doing

a A
Affidavit of G.K. Dorr Page 16

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 16 of 47
fm a

My 2
so, Miner told me that Mocha did not give a positive indication on the Up
parcel. Based on my training and experience, I know that there are
several reasons why a drug detection canine may fail to indicate to
the odor of controlled substances emitting from a parcel despite the
fact that the parcel contains controlled substances or proceeds from
the sale of controlled substances. These reasons may include the fact
that the controlled substances or proceeds are packaged in a manner
which prevents the odor of controlled substances from escaping the
parcel. In the case of drug proceeds, an additional factor is the
potential that the “dirty” (odor laden) drug proceeds have been
exchanged for clean bank circulated currency. Another factor is the
brevity of the period of elapsed time during which the controlled
substances or proceeds have been contained within the parcel. A brief
period of time may limit the opportunity for odors to escape the
parcel. An additional factor is the potential that the controlled
substance is a controlled substance for which the canine has not been
trained. Another factor is the potential dispersion of odors due to
the movement of air present during the sniff.

26. On 9/1/17, I obtained a search warrant authorizing search of the
parcel under case 3:17-mj-00366-DMS. Search of the parcel yielded a
sealed USPS.com shipping box and packing beads. The USPS.com shipping
box contained more packing beads and two sealed one-gallon size
airtight metal cans. The airtight metal cans were each lined w/
carbon paper and contained a combined total of 16 packages of vacuum
sealed and taped U.S. currency, with each individual package
containing multiple increments of rubber banded U.S. currency. The
currency was seized pending forfeiture proceedings. The currency was
later determined to be $94,820.00. Further, on 9/5/17, I requested
that Miner have Mocha sniff the seized currency for the presence of
the odor of controlled substances. After doing so, Miner informed me
that Mocha had given a positive indication for the odor of controlled
substances emitting from the currency.

SEIZURE OF PARCEL CONTAINING $13,200.00 SUSPECTED DRUG PROCEEDS

27. On Saturday, 11/11/17, I again heard from the manager of several
express parcel shipping stores located in Anchorage. Manager told me
that one of her employees had called manager and reported recognizing
a store customer as a person whose driver's photo license I had
previously displayed (Harvelle Lee EARL and Vernell GLASGOW II were
among the photographs in question). Manager told me that employee
reported the customer had brought a boxed toaster-oven into the store,
purchased a store-branded cardboard shipping box and packing peanuts,
and told employee that he would return later that day to ship the

Affidavit of G.K. Dorr Page 17
Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 17 of 47
  

toaster-oven after packaging it in the purchased store-br
cardboard shipping box.

28. After speaking to manager, I called the store in question and
spoke to the employee who had waited on the customer. In essence,
employee told me the customer came into the store carrying a boxed
Hamilton-Beach brand toaster oven and asked to purchase a store-
branded cardboard shipping box large enough to hold the boxed toaster-
oven. Employee sold the customer a brown cardboard shipping box
measuring 20” x 12” x 12”, as well as a bag of shipping peanuts. The
customer explained that he would return later that day to ship the
toaster-oven after he had packaged it inside the purchased cardboard
shipping box, adding that he would “cut down” the toaster-oven box to
fit w/in the store-branded cardboard shipping box. Employee described
the male as black w/ glasses and wearing a stocking cap. Employee
stated that after the transaction, the male departed driving a newer
white Toyota Tundra pickup truck bearing Kendall Toyota dealer plates
in place of license plates. Employee added that she recognized the
male as one of the subjects whose photographs I had previously
displayed to store employees (Harvelle Lee EARL and Vernell GLASGOW II
were among the photographs in question).

29. I went to the shipping store in question and spoke to the employee
in person. Employee provided me with a copy of the transaction
receipt which showed the purchase of a 20 x 12 x 12 shipping box as
well as a bag of shipping peanuts, and that the transaction occurred
at 11:26.

30. At approx. 13:18 hours, I again heard from manager. Manager told
me that manager had just heard from another of manager's employees,
from a second store. The employee told Manager that a female customer
brought in parcel and requested quotes for shipping the parcel to Palo
Alto, California, providing a zip code of 94303. The parcel weighed
10.15 pounds, and smelled of “Febreze”. Employee provided quotes for
various rates. However, on learning that she had missed the daily
cut-off for shipping next-day delivery, the female customer told
employee that she would return on Monday and ship the box then. The
female customer departed the store w/ the parcel. I drove to the
store in question and contacted the employee in person. Employee
described the female customer’s parcel as a sealed brown cardboard
store-branded shipping box, measuring 20” x 12" x 12”, and smelling
strongly of “Febreze”. Employee stated that the female requested 2nd
Day Air, w/ no insurance, but declined to leave the parcel w/ the
shipping store after learning she had missed the cut-off time for
shipping 2nd Day Air. Female customer departed the store with the
parcel. Employee #2 provided me with a copy of the shipping quote. I

EE
Affidavit of G.K. Dorr Page 18

Case 3:19-mj-00051-MMS Documenti1-1 Filed 01/25/19 Page 18 of 47
(™ an

he
noted the quoted destination was Palo Alto, CA, with a zip de of V5,
94303, and the actual weight showed as 10.15 pounds. Based on my 10)
training and experience, I know that people engaged in the shipping of
controlled substances commonly used fragrances, drier sheets, coffee,
scented candles and other fragrant substances as a means of attempting
to mask the odor of controlled substances.

31. On 11/13/17, at approx. 10:55, I heard from manager again.

Manager told me that she had just heard from an employee at the second
store, who told manager that a female customer had just placed a brown
cardboard parcel with the store for shipping to California. Manager
forwarded me an image of the shipping label. I saw that the
destination was East Palo Alto, CA with a zip code of 94383-1915. I
went to the store in question and contacted the employee. Employee
told me the customer in question carried the sealed box into the store
and produced a piece of paper w/ the destination address. The female
customer asserted the parcel contained a “conventional oven” and
elected Next Day Air, and paid the shipping charge of $141.50 in cash
before departing as a passenger in a newer grey Toyota truck. The
sender’s information was Janet MILLER 1211 Farrow Cir Ste A,
Anchorage, AK 99504, with a telephone number of 907-310-2965. The
recipient’s information was listed as: Lavita WILSON 728 Camphor Way,
East Palo Alto, CA 94303-1915. The tracking number is
12377FF61320706010. Employee directed me to the parcel. I saw it was
a brown store-branded cardboard shipping box w/ dimension of 20” x 12"
x 12", and that all natural seams were taped. Employee told me she
expected the parcel to be collected from the store for transport out
to the sorting hub at approx. 13:30.

32. I left the store and telephoned the security director of the
shipping company. I relayed the above information and my suspicion
that the parcel contains drug related contraband. The director agreed
to have security staff make the parcel available for a canine sniff at
the shipping hub after being collected from the store by the company
truck in the normal course.

33. That afternoon, I heard from a member of security staff for the
shipping company who advised the parcel was present at the sorting
facility and would be available for a canine sniff. AST Investigator
Joel Miner and I met security staff at the sorting facility. Miner
brought his scent detection canine “Mocha”. At the sorting facility,
security showed us the parcel. I confirmed the sender / recipient

info and the tracking number on the parcel. I asked Miner to have
“Mocha” sniff the parcel for the presence of the odor of controlled
substances. After doing so, Miner told me that “Mocha” had provided
an indication for the presence of the odor of controlled substances
nn, OEE
Affidavit of G.K. Dorr Page 19

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 19 of 47
 
  
 

  
 
 

I ie

coming from the parcel. I seized the parcel and took it t@ ye My
Anchorage offices of the D.E.A. pending my application for @“search 2s
warrant. That evening, I obtained a search warrant authorizing search Uy
of the parcel under case 3:17-mj-00488-DMS. Search of the parcel
yielded packing peanuts and a cardboard box containing a toaster oven.
I disassembled the toaster oven and found two square-shaped packages

of U.S. currency covered in tape and carbon paper. Each package was
found to contain vacuum sealed plastic packaging which further
contained multiple bundles of rubber banded U.S. currency. The
currency was later determined to be $13,200.00. The currency was
seized pending forfeiture proceedings.

SEIZURE OF PARCEL CONTAINING $65,830.00 SUSPECTED DRUG PROCEEDS

34. On 7/31/18, officer Dale Boothroyd, of the Ted Stevens
International Airport Police Department telephoned T/F/O C. Miller
regarding an airline passenger named Vernell GLASGOW w/ last minute
one way travel booked from Anchorage, to Los Angeles, CA. Miller
recognized the GLASGOW name as a subject under investigation in this
case and turned the call over to me. I informed Boothroyd of
GLASGOW's suspected involvement w/ drug proceeds and previous seizures
of drug proceeds. I further told Boothroyd that it was likely that
GLASGOW would be carrying drug proceeds to Los Angeles, CA and asked
that Boothroyd watch GLASGOW for any suspicious activity on his
arrival at the airport. I also asked that Boothroyd make note of the
vehicle which GLASGOW arrived in, advising that it might be a white
Toyota Tundra truck. I further told Boothroyd that Harvelle Lee EARL
Sr. is an associate of GLASGOW's. Boothroyd agreed to contact me upon
GLASGOW's anticipated arrival at the airport later that afternoon.

35. Later that afternoon, Boothroyd called me and advised that GLASGOW
had been dropped off at the airport by Harvelle Lee EARL Sr. ina
white Toyota Tundra, JKP-328 (the TARGET VEHICLE). APSIN shows JKP-
328 is leased to Srisuda Ali MATTHEWS, of 4010 Westlake Drive, in
Anchorage. This is significant as Srisuda MATTHEWS is the registered
owner of the Mercedes driven by the female customer after dropping off
the parcel from which the $94,820.00 was seized.

36. Boothroyd further advised that GLASGOW had checked an insulated
cardboard fish box as luggage. Boothroyd further advised that
Harvelle Lee EARL Sr. had also entered the airport terminal on foot
and was observed speaking w/ GLASGOW before GLASGOW entered the TSA
screening line. Boothroyd further advised that after a positive
indication on the fish box by a canine trained in the detection of the
odor of controlled substances, GLASGOW was detained. Boothroyd
further advised that GLASGOW consented to search of the fish box and

a
rrr
Affidavit of G.K. Dorr Page 20

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 20 of 47
o om
1 Ly >
that the fish box was then found to contain 6 sealed metal cans which Uy
contained an undetermined amount of U.S. currency. Group Supervisor
S/A F. Moreman and I responded to the airport, arriving at approx.
15:32 hours.

37. On arrival at the airport, Moreman and I joined Boothroyd and
others in an office maintained by law enforcement w/in the terminal.

I observed Vernell GLASGOW II to be seated ina chair, handcuffed,
while state and local investigators were counting the currency in
GLASGOW's presence. I observed six airtight metal cans w/ lids, an
insulated cardboard fish box and an undetermined amount of U.S.
currency. I asked GLASGOW how much money had been contained in the
metal cans. GLASGOW responded "I don't know,....you tell me". I told
GLASGOW that the U.S. government would send GLASGOW a letter regarding
the procedures for claiming the seized money and asked GLASGOW for a
mailing address for that purpose. GLASGOW refused to provide me w/ a
Mailing address. The count revealed the undetermined currency to be
$65,830.00. The currency was seized pending forfeiture proceedings.

OBSERVATIONS OF HARVELLE LEE EARL DRIVING THE TARGET VEHICLE

38. On 8/4/18, at approx. 15:10 hours, I drove into the area of an
address of record for Vernell GLASGOW II located at 2141 West 80th
Avenue Apt. #2 in Anchorage. There were no vehicles present in the
parking space marked #2. I noted the following vehicles were parked
on the South and West sides of the building: GNT-409; KCB-612; JLM-
868; JEL-549; GBZ-416; JLH-132; and JJN-829. None of these vehicles
are known to be associated to this investigation.

.39. I then drove into the area of the suspected residence of Srisuda
Ali MATTHEWS, located at 4010 Westland Drive in Anchorage. I arrived
at approx. 15:27 hours and saw Srisuda MATTHEWS's blue Mercedes, FSY-
953 was parked in the driveway. This Mercedes is significant as this
is the same Mercedes described by the clerk as driven by the female
customer who presented the parcel from which the $94,820.00 was
seized.

40. I then drove into the area of the suspected residence of Harvelle
Lee EARL Sr., located at TARGET RESIDENCE #1 in Anchorage. I sawa
silver Nissan Frontier, FER-405 parked in the northernmost position
under the carport. APSIN shows the silver Nissan Frontier is
registered to Telisa Green FLENAUGH at 2812 Barnette Street #3 in
Fairbanks.

41. Later that evening, I returned to the area of TARGET RESIDENCE #1,
arriving at approx. 18:57 hours. The white Toyota Tundra, JKP-328
(the TARGET VEHICLE) was now parked behind the silver Nissan Frontier.

a a
Affidavit of G.K. Dorr Page 21

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 21 of 47
Ay
“s

APSIN shows the TARGET VEHICLE is leased to Srisuda Ali MATTHEWS at Uy
4010 Westland Drive. A dark Dodge Durango, EHC-979 was parked at the
edge of Cope Street, just north of TARGET RESIDENCE #1. APSIN shows
the Durango is registered to a person not known to be associated to
this investigation. I rounded the block, making a second pass of
TARGET RESIDENCE #1 at approx. 19:04 hours. A dark Mercedes Benz w/
bearing a license plate of "HUNTLY" had arrived and parked to the
south of the silver Nissan. APSIN shows the Mercedes is registered to
Maneerat HUNTLEY at 3307 Cope Street #B. Anchorage municipal property
records show Maneerat HUNTLEY as owner of 3307 Cope Street, which is
described as a 2-family residential building.

42. On 8/5/18, at approx. 09:24 hours, I drove into the area of 2141
West 80th Avenue Apt. #2. A gray Kia, JBS-180 was parked in space #2.
APSIN shows this vehicle is registered to a subject residing at 2141
West 80th Avenue #2 whose involvement in this investigation, if any,
is unknown. I noted the following additional vehicles parked on the
South and West sides of the building, JKY-470; GTK-869; GBZ-416; JLH-
132 and JLM-868. I then drove into the area of TARGET RESIDENCE #1,
arriving at approx. 09:35 hours. The TARGET VEHICLE was parked
directly behind the silver Nissan Frontier. The property owner's dark
Mercedes was parked to the south. I returned to TARGET RESIDENCE #1
that evening, arriving at approx. 19:17 hours. The TARGET VEHICLE,
the silver Nissan Frontier and the property owner's Mercedes were all
present, as was a blue Ford Explorer bearing the license "FROMED".
APSIN shows the blue Ford Explorer is registered to a person whose
involvement in this investigation, if any, is unknown.

43. On 8/6/18, at approx. 06:59 hours, I drove into the area of the
suspected residence of Harvelle Lee EARL Sr. located at TARGET
RESIDENCE #1 in Anchorage. I saw the TARGET VEHICLE was parked in the
south portion of the driveway. The silver Nissan Frontier, the dark
Dodge Durango EHC-979 and the property owner's Mercedes were also
present. I later drove into the area of 2141 West 80th Avenue #2,
arriving at approx. 09:01 hours. The gray Kia registered to space #2
was present in the space marked #2. I then drove into the area of
Srisuda MATTHEWS' residence located at 4010 Westland Drive, arriving
at approx. 09:15 hours. There were no vehicles present in the
driveway.

44. I returned to the area of TARGET RESIDENCE #1, arriving at approx.
09:26 hours. The TARGET VEHICLE and the silver Nissan Frontier were
both present, as was the property owner's Mercedes. I parked to the
north to observe. At approx. 10:03 I saw a subject later identified
as Harvelle Lee EARL Sr. walking from the direction of the carport to
the TARGET VEHICLE. EARL wore a white tee shirt and had a tan garment

SSS
Affidavit of G.K. Dorr Page 22

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 22 of 47
a Ay
Sy

draped over his shoulder. EARL opened the driver's door of the TARGET
VEHICLE and reached into the cab before walking to the rear of the
truck. EARL then returned to the cab and briefly got into the
driver's seat before again walking away towards the carport. EARL
then returned to the TARGET VEHICLE, got in, and reversed the TARGET
VEHICLE from the driveway, departing north on Cope Street and West on
32nd Avenue. At the intersection of Spenard Road and Benson
Boulevard, I positively identified Harvelle Lee EARL Sr. as the driver
and only occupant of the TARGET VEHICLE. I noted EARL is bald and was
wearing black rimmed eyeglasses, consistent w/ the description
provided by the shipping store clerk of the customer who withdrew a
parcel tendered under the name “Annie SMYTHE” after learning he had
missed the daily cut-off for next day delivery. EARL drove the TARGET
VEHICLE north on Spenard Road, crossing Benson Boulevard, crossing
Northern Lights Boulevard, and was last observed continuing north on
Spenard Road after crossing Fireweed Lane.

45. That afternoon, I returned to TARGET RESIDENCE #1, arriving at
approx. 13:18 hours. The silver Nissan Frontier was the only vehicle
present. TI parked to the east to observe. My position provided a
view of the top half of a stairwell ascending from the parking area to
the second floor deck, but did not provide a view of the parking area
on the west side of the building. At approx. 14:02 hours, I began
seeing subjects on foot on the second story deck, and at 14:07, sawa
female descend the stairs from the deck to the area of the carport.

At approx. 14:16 hours, I saw a subject consistent w/ Harvelle Lee
EARL Sr. in appearance and attire as he ascended the stairs from the
area of the carport. Once on the second story deck, the subject
turned south and apparently entered an unseen door on the north side
of the building. At approx. 14:30 hours, I saw Harvelle Lee EARL Sr.,
as he came into view on the deck and descended the stairs towards the
area of the carport. EARL was now wearing white shorts and a gray
sweat shirt and was speaking into a cell phone. I moved from my
location to attempt to locate EARL in the TARGET VEHICLE. At approx.
14:33, I saw the TARGET VEHICLE travelling north on Spenard Road at
Benson Boulevard. I positively identified Harvelle Lee EARL Sr. as
the driver and only occupant of the TARGET VEHICLE. I followed EARL
as EARL drove the TARGET VEHICLE to the Brown Jug liquor store located
at 1203 West Northern Lights Boulevard, parking at approx. 14:34
hours. EARL paced back and forth on the sidewalk while in an animated
cell phone conversation before entering the Brown Jug liquor store.
EARL emerged from the Brown Jug liquor store at approx. 14:40 hours
and departed driving the TARGET VEHICLE south on Spenard Road.

——EE—————————————————— EEE
Affidavit of G.K. Dorr Page 23

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 23 of 47
a “

  
   

46. On 8/7/18 at approx. 06:55 hours, I drove into the me rat,
RESIDENCE #1 and saw the TARGET VEHICLE, the brown Dodge Durango, the ly
silver Nissan Frontier and the property owner's Mercedes were all

present in the parking area. I returned to TARGET RESIDENCE #1 that

night at approx. 22:49 hours. The silver Nissan Frontier and the

property owner's Mercedes were the only vehicles present.

47. Harvelle Lee EARL’s criminal history includes a federal conviction
in the District of Alaska for possession of a controlled substance w/
intent to distribute from 2005.

COURT AUTHORIZED VEHICLE TRACKERS ON TARGET VEHICLE

48. On 8/14/18, I obtained a federal tracking warrant under case 3:18-
mj-00440-DMS. The warrant authorized agents to apply a GPS tracking
device to the TARGET VEHICLE. Despite being leased to Srisuda Ali
MATTHEWS, surveillance has attributed the TARGET VEHICLE to Harvelle
Lee EARL Sr.

49. I installed the tracker on the TARGET VEHICLE during the night of
8/15/18. \

50. Aided by the tracker, investigators have conducted physical
surveillance of the TARGET VEHICLE. That surveillance has identified
Harvelle Lee EARL Sr. as operating the TARGET VEHICLE, and apparently
spending nights at TARGET RESIDENCE #1. The surveillance has also
yielded observations of EARL engaged in meetings w/ occupants of
vehicles in parking lots in Anchorage, as well as multiple brief
visits to residences in Anchorage. The vehicle meetings and the
residential visits have been consistent w/ drug deals. In addition to
physical surveillance, I have reviewed data from the tracker. The
data has shown multiple brief visits to residences as well as multiple
brief stops in commercial parking lots.

BRANDON GLASGOW’s PRESENCE IN ANCHORAGE, USE OF TARGET VEHICLE TO SHIP
$9,500.00 SUSPECTED DRUG PROCEEDS

51. On the morning of 8/22/18, I reviewed data from the tracker from
the previous night. The data showed the TARGET VEHICLE arrived on the
ramp of Ted Stevens Int'l Airport on the morning of 8/22/18 at approx.
04:16 and departed at approx. 04:20 before travelling back to the area
of TARGET RESIDENCE #1. Review of airport security footage and flight
manifests for the time period in question determined that Brandon
GLASGOW arrived in Anchorage on Alaska Air flight #193 from Los
Angeles that morning. Security footage showed the apparent image of
Brandon GLASGOW wearing a black hooded sweat shirt w/ San Francisco

aS
nT NEE EEE
Affidavit of G.K. Dorr Page 24

Case 3:19-mj-00051-MMS Documenti1-1 Filed 01/25/19 Page 24 of 47
om f \
M4
V 25

.; 7,
49rs' graphics as he made his way from the gate out to the arrivals 9
ramp.

52. On the morning of 8/23/18, data from the tracker indicated the
TARGET VEHICLE departed the area of TARGET RESIDENCE #1 at approx.
07:43 hours. After a brief stop in the area of a residence on 33rd
Avenue, the TARGET VEHICLE returned to the area of TARGET RESIDENCE
#1. After a stay at TARGET RESIDENCE #1, data showed the TARGET
VEHICLE to travel east across Anchorage where it made a stop in the
area of 8120 Peck Avenue. The TARGET VEHICLE then travelled to the
Walmart store located on DeBarr Road, where it remained until approx.
11:01. The data then showed the TARGET VEHICLE to travel to the
Costco Store on DeBarr Road and then back to the area of TARGET
RESIDENCE #1, arriving at approx. 11:24.

53. At approx. 11:31, the TARGET VEHICLE was again underway from the
area of TARGET RESIDENCE #1 3307, arriving in the area of an express
parcel shipping store located in the area of 34th & C Street. After a
brief stay, the TARGET VEHICLE departed. I went to the store and
inquired of staff about any express parcels placed for shipment to CA
or WA during the time frame in question. No suspicious parcels were
identified, and I departed the store.

54. At approx. 12:34, I received tracker data that showed the TARGET
VEHICLE to arrive in the area of a second express parcel shipping
store, this one located Dimond Boulevard. I drove to the store in
question, arriving at approx. 12:51. I learned that a male customer
had presented a “Next Day Air” parcel for shipment to Simi Valley, cA
during the period corresponding to the TARGET VEHICLE being present in
the area of the shipping store. Staff showed me the parcel.

55. The parcel is a white rectangular cardboard shipping box measuring
approx. 21“ by 15” by 11” and weighing approx. 9 pounds. The parcel
bears tracking number 1Z0A648R2421238426. The sender's information
appears as: David WILLIAMS 20703 Blackhawk St Chatsworth CA 91311,
with a telephone number of 818-532-8822. The recipient information
appears as Jasmine SMITH BR Merchant Service 4680E Los Angeles Ave Ste
B Simi Valley CA 93063-3471 Business. I noted the name “Jasmine
SMITH” to be reminiscent of the name “Jazmine TONEY”, used on previous
parcels encountered in this investigation.

56. Staff described the male customer as a black male, aged in his
late 20's, 5’6 tall, of unremarkable build, w/ a shaved head, and
wearing a black hooded sweatshirt w/ graphics. Staff reported that
the male initially asked whether he had missed the daily cutoff for
next day air delivery, and also asked how long the parcel would sit in

Affidavit of G.K. Dorr Page 25
Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 25 of 47
co o~

“Ay ,
Anchorage before getting underway to CA. Staff reported that the N%
customer obtained the recipient address from his cell phone writing it
on a slip of paper. Staff reported that the male elected “Next Day
Air" and paid the shipping charge of $166.14 with cash, including a
$100.00 bill, and noted that he had additional $100.00 bills. The
customer asserted the parcel contained “equipment”. I showed the
employee who waited on the customer the CA OL image of Brandon Lavell
GLASGOW. The employee identified Brandon Lavell GLASGOW’s image as
that of the customer. Manager told me she expected the parcel would
be collected shortly by company truck for transport to the shipping

hub located at the Ted Stevens Int’l Airport.

57. I left the store and called the security director for the shipping
company. I relayed the above information and my suspicion that the
parcel contained drug related contraband. The director agreed to make
the parcel available for a canine sniff at the shipping hub after
being collected from the store by the company truck in the normal
course.

58. I spoke to officer Catherine Scott, of the Ted Stevens
International Airport Police Department. Scott is a trained canine
handler. Scott's canine partner is a Belgian Malinois named “Skye”.

I told Scott about the parcel. Scott agreed to meet me at the
shipping hub for the purpose of conducting a sniff of the parcel.
After hearing from the security director that the parcel had arrived
at the hub, Scott and I went to the shipping hub. We were met by the
security director, who showed us the parcel. I confirmed the tracking
number and the sender / recipient information. I asked Scott to have
“Skye” sniff the parcel for the presence of the odor of controlled
substances. After doing so, Scott told me that “Skye” had provided an
indication for the presence of the odor of controlled substances
coming from the parcel.

59. I seized the parcel and took it to the Anchorage offices of the
D.E.A. pending my application for a search warrant. That evening, I
obtained a search warrant authorizing search of the parcel under case
3:18-mj-00451-DMS. The parcel contained $9,500.00 U.S. currency
hidden w/in individual diapers further contained w/in a case of
Pampers diapers.

CONTROLLED DELIVERY of PARCEL CONTAINING 1,820 GRAMS of
METHAMPHETAMINE, IDENTIFICATION OF HARVELLE LEE EARL SR. AS SHIPPER

60. During this investigation, I learned as follows from USPIS S/A
Andrew Grow: On 8/9/17, Priority Mail Express Parcel BL795259534US
was identified by a Postal Inspector Andrew E Grow, Jr., addressed to

—E————————————————————————————
Affidavit of G.K. Dorr Page 26

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 26 of 47
My 25

an individual (hereinafter referred to as RECIPIENT) at “223 ilson
St, Fairbanks, AK 99701” sent from “Greg Burnett, 2602 70th Ave W #3, Ug

Tacoma, WA, 98466.”

61. On 8/9/17, Federal Search Warrant 3:17-MJ-00329-DMS was obtained
and executed by Postal Inspectors. The parcel contained approximately
1,820 grams of a white crystalline substance that field tested
positive for methamphetamine located inside a taped vacuum sealed bag,
wrapped in carbon paper and padded with crown royal bags, placed
inside a Mrs. Fields tin box that was glued shut. This was all
wrapped in a towel and placed inside a Priority Mail medium flat rate
box that was wrapped in a towel and placed in the exterior cardboard
“Ready-Post” box with foam packing peanuts. A NIK field test was
performed on the white crystal substance resulting in a positive
reaction for methamphetamine.

62. As a result of the seizure on 8/9/17, Order Number 3:17-MJ-00336-
DMS was obtained from United States Magistrate Kevin F. McCoy,
Anchorage, AK, authorizing the installation and monitoring of an
electronic alerting device and electronic tracking device in the
parcel and recovery of these devices by entry of premises where the
parcel is opened.

63. Law enforcement officers removed the original 1,820 grams of
methamphetamine and inserted a .3-gram representative sample of this
methamphetamine along with a sham product into the parcel along with
three tracking and monitoring devices. One monitoring device was
placed so it would emit a break-tone signal upon opening of the
exterior box of the parcel. In addition a second monitoring device
was placed on the inside lid of the Mrs. Fields tin box which was
inside the interior medium flat-rate box to signal the opening of the
flat-rate box. One GPS tracking device had the representative sample
of the seized methamphetamine taped to it and was placed inside of the
sham inside the tin box.

64. At approximately 1:00 PM on 8/10/17, Postal Inspectors delivered
the parcel to the recipients address, 2238 Wilson St, Fairbanks, AK,
99701. Inspector Kevin Horne posed as a United States Postal Service
(USPS) mail carrier, and delivered the parcel to the recipient’s
address. Inspector Horne spoke to a young boy who said his
grandfather was sleeping and to leave the parcel on the front porch.
Alaska State Trooper (AST) Angela Womack noted a black Chevrolet
Equinox bearing Alaska license plate GWH283 was parked outside of the

residence. This vehicle is registered to a subject at the recipient’s
address.

a TNE

Affidavit of G.K. Dorr Page 27
Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 27 of 47
o “

YY
65. Surveillance teams set up around 2238 Wilson St, Fairbarlks, AK 25
99701 and monitored the GPS tracking and the two monitoring devices. Uy
At approximately, 1:44 PM officers stated they lost the beeper tone

from the parcel. Officers drove past 2238 Wilson St, Fairbanks, AK,

99701 and observed the parcel and black Chevrolet Equinox were no

longer at the residence.

66. At approximately 1:50 PM, the tracking device showed the parcel at
23rd and Lathrop St. inside the apartment building, later identified
as 1640 23rd Ave Apt. C, Fairbanks, AK 99701.

67. At approximately 1:52 PM, when Officers got close to 1640 23rd Ave
Apt. C, Fairbanks, AK, 99701 they heard the electronic monitoring
device emitting the break-tone, indicating that the parcel had already
been opened. It was noted that a black male later identified as
Kejuan GADIS and white female later identified as Tabitha TITTLE were
outside of the house. In addition, a vehicle matching the black
Chevrolet Equinox, later identified as the same vehicle from 2238
Wilson St, Fairbanks, AK 99701, was parked outside of 1640 23rd Ave
Apt. C, Fairbanks, AK 99701.

68. Officers and agents made entry into the subject address
approximately 5 minutes after they first heard the break-tone. They
then executed the beeper Order 03:17-MJ-00336-DMS on 1640 23rd Ave
Apt. C, Fairbanks, AK 99701. When officers approached the building
they encountered GADIS and TITTLE outside of the building, both were
secured. GADIS stated to officers that RECIPIENT had just showed up
and went upstairs with a postal package.

69. Officers called out for anyone inside the building to come out.

At this time RECIPIENT exited the building with TITTLE’s juvenile son.
Officers then made entry and located the parcel upstairs in a bedroom
on the floor of the closet.

70. RECIPIENT and the juvenile male were placed in AST Womack’s
vehicle. RECIPIENT stated she orders a lot of stuff from EBay, but
the mail she received today was not what she had ordered; she did not
even know what it was. RECIPIENT also said that TITTLE and her
boyfriend, GADIS, were not involved.

71. It was learned that RECIPIENT and TITTLE both live at 1640 23rd
Ave Apt. C, Fairbanks, AK 99701. Both TITTLE and GADIS were asked
which bedroom was RECIPIENT’s and they indicated to the bedroom where
the Subject Parcel was found. In addition, in that bedroom was US
mail in RECIPIENT’s name.

pc EEE SS dt
Affidavit of G.K. Dorr Page 28

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 28 of 47
oO ~~
YY

72. Postal Inspectors then checked TITTLE and GADIS hands and clothing@s
for clue spray with negative results. Postal Inspéctors and Officers Wy
then checked RECIPIENT for clue spray and pictures were taken.

Officers were not certain if clue spray was on RECIPIENT’s hands, but
photos of her hands indicated there was. Postal Inspectors and

Officers later searched RECIPIENT’s hands at the AST barracks ina

dark room with a blue and purple black light and confirmed there was

clue spray on her hands and clothing.

73. Prior to leaving the residence, Officers Mirandized RECIPIENT and
asked her if she understood her rights. RECIPIENT invoked her rights
to have a lawyer present. At that point no additional questions were
asked.

74. While RECIPIENT was being prepped to be transported to AST office,
AST Patrick Nelson told her he understood she asked for a lawyer and
wouldn’t be asking her any questions, he just wanted to recover the
equipment from the box. RECIPIENT stated, in the presence of AST
Nelson and AST Aaron Mobley, all the pieces of the parcel were in her
bedroom, and that the monitoring beacon was hidden behind a picture
frame on her dresser.

75. RECIPIENT gave consent to search her room at 1640 23rd Ave Apt. C,
Fairbanks, AK 99701, and signed a Waiver of Search form. In her room
Postal Inspectors and Officers recovered a crown royal bag containing
a digital scale with a white powdery substance, later identified as
cocaine, from the top left drawer of the nightstand, $1,000.00 in US
currency from inside a makeup case, and a Beretta 9mm firearm with
serial number U16908Z from the shelf in her closet. The parcel’s
outer and inner boxes were located side by side on the closet floor.
Inside the inner box were a blue towel and a Mrs. Fields tin box.
Inside the Mrs. Fields tin box was the sham containing the tracking
device and representative methamphetamine sample. The monitoring
beacon that was originally placed inside of the Mrs. Fields tin box
was not present. That beacon was found on top of RECIPIENT’s dresser
behind a picture frame with its battery pack unplugged from the beacon
and with the batteries removed from the battery pack.

76. During a proffer with RECIPIENT on December 8, 2018, RECIPIENT
stated that on July 31, 2017, she mailed Priority Mail Express parcel
£L760849875US to Harvelle EARL for Antaeus GAY which contained
$70,000.00 in U.S. currency. This parcel was sent to 8307 29th St W,
University Place, WA 98466. RECIPIENT stated this parcel was payment
for the methamphetamine inside of the seized parcel.

SS
Affidavit of G.K. Dorr Page 29

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 29 of 47
oo a
Ay

77. According to messages on RECIPIENT’s cellphone, GAY told RECIPIEN® $

to address Priority Mail Express parcel EL760849875US to “8307 29th st Up
west Apt-A, University place, Washington 98466, Lynn earl.” On

RECIPIENT’s phone is a photo of the shipping label and receipt from

the U.S. Post Office for the shipment of Priority Mail Express parcel
EL760849875US.

78. PI Grow obtained USPS security footage of the customer presenting
the Subject Parcel for shipment. During RECIPIENT’s proffer, PI Grow
showed RECIPIENT the video of the subject parcel being shipped.
RECIPIENT identified the male customer as EARL. RECIPIENT stated EARL
is GAY’s uncle who once lived in Fairbanks, AK. RECIPIENT was
subsequently indicted and pleaded guilty to violating 21 U.S.C.
sections 841(a) (1) and 841 (b) (1) (A) under a plea agreement.
RECIPIENT, as a result of cooperation, is expecting a 5k departure and
faces no mandatory minimum. In addition to RECIPIENT’s federal drug
conviction as described above, RECIPIENT’s criminal history as
reflected by APSIN includes a misdemeanor driving violation from 2009.

EARL’s APPARENT DEPARTURE FROM ANCHORAGE, SHIPMENT OF 22 POUND PARCEL
FROM ANCHORAGE TO LAKEWOOD, WA P.O. BOX

79. On 9/5/18, USPIS inspectors learned from an Anchorage postal
employee that Harvelle EARL shipped a large parcel from Anchorage to
an address in Washington on 8/27/18. Postal inspectors eventually
identified the parcel in question as a 22 pound express mail parcel
which had been shipped to P.O. box 97032, in Lakewood, WA. The postal
forms establishing the P.O. box rental identify Vernell GLASGOW and
Harvelle EARL as authorized users of the P.O. box, which was
originally rented in 2005.

80. On 9/5/18, USPIS inspectors learned from an Anchorage postal
employee that Harvelle EARL shipped a large parcel from Anchorage to
an address in Washington on 8/27/18. Postal inspectors eventually
identified the parcel in question as a 22 pound express mail parcel
which had been shipped to P.O. box 97032, in Lakewood, WA. The postal
forms establishing the P.O. box rental identify Vernell GLASGOW and
Harvelle EARL as authorized users of the P.O. box, which was
originally rented in 2005.

81. Commencing the afternoon of 9/8/18, physical surveillance and data
from the tracker showed the TARGET VEHICLE as parked in front of
TARGET RESIDENCE #1, having last moved on that date at approx. 16:30
hours. The TARGET VEHICLE remained stationary at TARGET RESIDENCE #1
address until the morning of 10/10/18.

EARL‘s 10/10/18 RETURN TO ANCHORAGE

a
Affidavit of G.K. Dorr Page 30

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 30 of 47

4
Ny
82. On multiple occasions between 10/10/18 and 10/30/18, surveillance ry
was conducted wherein Harvelle EARL was positively identified driving “9
the TARGET VEHICLE in Anchorage. Those surveillances included the
night of 10/23/18 when EARL was observed getting into the TARGET
VEHICLE w/ a carry-out food order from a restaurant. EARL remained
parked in the restaurant lot for several minutes before a white Impala
arrived and parked adjacent to the TARGET VEHICLE. EARL was once
previously observed meeting with the driver of this Impala in a public
parking lot under circumstances consistent w/ a drug transaction in
its brevity and location. The male driver from the Impala then joined
EARL in the TARGET VEHICLE for approx. 16 minutes before returning to
the Impala and departing. EARL was then followed to a nearby WalMart
store where he purchased a boxed "Copper Chef" deep dish copper baking
pan. EARL loaded the boxed copper baking pan into the rear of the cab
of the TARGET VEHICLE. EARL then drove the TARGET VEHICLE from the
lot. Investigators followed EARL in the TARGET VEHICLE north across
Anchorage, with the TARGET VEHICLE last seen turning north onto Cope
Street from 36th Avenue towards TARGET RESIDENCE #1. At approx. 22:28
hours, I monitored data from the tracker indicating the TARGET VEHICLE
had arrived in the area of TARGET RESIDENCE #1. Regarding the “Copper
Chef” deep dish baking pan, based on my training and experience, I
know that when shipping controlled substances and drug proceeds, drug
traffickers and money launderers are fond of concealing contraband
inside devices with cavities such as rice cookers, crock pots, toaster
ovens, steamers, food processors, blenders, thermos bottles and
karaoke speakers.

PURCHASE OF FISH BOX, $14,000.00 in POSTAL MONEY ORDERS

83. Surveillance was conducted in this case on 10/30/18. During this
surveillance, investigators watched Harvelle Lee EARL drive the TARGET
VEHICLE to a tire shop where he took on a passenger. The passenger
was tentatively identified as Derrick IVORY. EARL and IVORY spent
approx. an hour together before separating. After separating,
investigators followed IVORY as he drove a vehicle to the parking lot
of the liquor store located at Northern Lights Boulevard and Lake Otis
Parkway. I watched IVORY approach the driver’s window of a black
Toyota 4Runner and hand the driver an item through the open driver's
window before returning to the vehicle IVORY had been driving. Based
on my training and experience, the location and brevity of the
exchange was consistent w/ a drug transaction. IVORY’s criminal
history as reflected by APSIN includes a felony drug conviction from
1998 and extensive misdemeanor property crimes and driving offenses.

84. On the morning of 11/1/18, data from the tracker indicated that
the TARGET VEHICLE departed the area of TARGET RESIDENCE #1 at approx.

a TY
Affidavit of G.K. Dorr Page 31

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 31 of 47
on a

WA
04:48 hours and travelled to the Ted Stevens International ASoort ™ “S,
arriving at approx. 04:52. I later learned the TARGET VEHICLE’s
presence at airport coincided w/ the arrival of Brandon Lavell GLASGOW U%
on a flight from Los Angeles, CA to Anchorage at approx. 04:46 hours.
Airport security footage captures the image of Brandon GLASGOW being
met by a white Tundra and placing luggage in the cab of the Tundra
before entering as a passenger and departing. Data from tracker shows
the TARGERT VEHICLE departed the airport and returned to the area of
TARGET RESIDENCE #1 at approx. 05:02.

85. That same morning, at approx. 09:52 hours, I was driving into the
area of TARGET RESIDENCE #1 when I encountered Harvelle Lee EARL.
EARL was driving the TARGET VEHICLE north on Northstar and east on
30th Avenue. EARL was alone in the TARGHET VEHICLE. I followed
loosely as EARL drove the’ TARGET VEHICLE across Anchorage to the area
of 5218 Taku Drive #3 (TARGET RESIDENCE #2), where at 10:06 hours, I
saw the TARGET VEHICLE parked unoccupied to the east of the building.
I remained in the area to observe.

86. At approx. 10:31, data from the tracker indicated the TARGET
VEHICLE was departing from the area of TARGET RESIDENCE #2. I then
saw the TARGET VEHICLE travelling south on Boniface Parkway and again
followed loosely as the TARGET VEHICLE travelled across Anchorage,
returning to the area of TARGET RESIDENCE #1 at approx. 10:47 hours.

87. At approx. 10:53 hours, data from the tracker indicated the TARGET
VEHICLE was departing from the area of TARGET RESIDENCE #1. I
followed loosely as the TARGET VEHICLE travelled to the area of the
Monster Car Wash located at 2195 West Dimond Boulevard. I positively
identified Harvelle EARL as he drove the TARGET VEHICLE from w/in a
bay of the car wash. I positively identified Brandon Lavell GLASGOW
as EARL’S passenger in the TARGET VEHICLE. EARL was wearing a yellow
sweatshirt w/ matching yellow pants that had areas of white and black.
Brandon GLASGOW was wearing a grey sweatshirt w/ matching pants. I
followed EARL and GLASGOW as they travelled in the TARGET VEHICLE to
the Costco store located at 330 West Dimond Boulevard and then to the
area of the Dimond Center.

88. At approx. 13:21, I monitored data from the tracker indicating the
TARGET VEHICLE had arrived in the area of the Post Office located at
4141 Postmark Drive. I notified USPIS S/A Andrew Grow of EARL and
Brandon GLASGOW’s presence at the Post Office and drove into the area.
I arrived as the TARGET VEHICLE was departing. S/A Grow contacted
postal staff and learned that two subjects consistent w/ EARL and
Brandon GLASGOW had each purchased $2,000.00 in postal money orders,
and that each subject had a large stack of cash, and had departed ina

a a 0
Affidavit of G.K. Dorr Page 32

 

Case 3:19-mj-00051-MMS Document1-1 Filed 01/25/19 Page 32 of 47
on =~
Ly

white truck. T/F/O D. Boothroyd joined me at approx. this point. S,
Boothroyd and I followed EARL and Brandon GLASGOW loosely as they YW
travelled in the TARGET VEHICLE into the downtown area of Anchorage,
where Boothroyd saw EARL and GLASGOW on foot. We then followed EARL
and GLASGOW to the Lucky Wishbone restaurant, where I again positively
identified Harvelle EARL and Brandon GLASGOW, w/ GLASGOW now driving
the TARGET VEHICLE. We followed EARL and GLASGOW as they travelled in
the TARGET VEHICLE from the Lucky Wishbone to the area of the Post
Office located at 800 Ingra Street, arriving and parking at approx.
14:22 hours. I saw EARL and GLASGOW come out of the Post Office each
carrying what appeared to be slips of paper. I again notified S/A
Andrew Grow. After contacting postal staff, S/A Grow told me that two
subjects consistent w/ EARL and Brandon GLASGOW had each purchased
$2000.00 in postal money orders.

89. Boothroyd and I followed EARL and Brandon GLASGOW in the TARGET
VEHICLE as they travelled to the area of the Northway Mall, which they
briefly entered on foot. At approx. 14:41 hours, I watched EARL and
Brandon GLASGOW as they came out of the mall and returned to the
TARGET VEHICLE. We followed EARL and Brandon GLASGOW as they drove to
the Post Office located at 801 Northway Drive. I again notified S/A
Grow of their presence at the Post Office. After speaking w/ postal
staff, S/A Grow told me that two subjects consistent w/ EARL and
Brandon GLASGOW had each purchased $2,000.00 in postal money orders.

90. Boothroyd and I followed loosely as EARL and Brandon GLASGOW
travelled from the Northway Post Office and drove in the TARGET
VEHICLE to the Muldoon Post office located at 2420 Muldoon Road,
arriving at approx. 15:11. Boothroyd and I arrived in the area of the
Muldoon Post Office at approx. 15:12 hours, and saw the TARGET VEHICLE
parked on the south side of the Post Office. We watched EARL and
Brandon GLASGOW as they emerged from the Post Office and got into the
TARGET VEHICLE. GLASGOW was still wearing the grey sweat suit, but
had added a red knit hat. S/A Andrew GROW informed me that after
speaking to staff, subjects consistent w/ EARL and Brandon GLASGOW had
each purchased a postal money order in the amount of $1,000.00. at
approx. 15:19 hours, GLASGOW and EARL departed in the TARGET VEHICLE.
We followed GLASGOW and EARL to the area of TARGET RESIDENCE #2, with
data from the tracker showing the TARGET VEHICLE arriving at approx.
15:34. I arrived in the area and at approx. 15:38, I saw Harvelle
EARL descending the stairs from the second floor of the building and
walk towards the parked TARGET VEHICLE before going back up the stairs
to door for #3. At approx. 15:46, I see a black female emerge from
the door to #3 and descend the stairs from the second floor. The
woman then departed in a black GMC Envoy, GWE-346. APSIN shows the

a a
Affidavit of G.K. Dorr Page 33

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 33 of 47
o ~
Ly

Envoy is registered to a woman whose criminal history as reflected by2
APSIN includes felony drug convictions from 1999 and 1994. The 1994 GB
felony drug conviction is accompanied by a felony weapons conviction

as well.

91. At approx. 15:51, I saw Harvelle EARL and Brandon GLASGOW come out
the door to #3 and descend the stairs to the alley, where the TARGET
VEHICLE had been parked. Boothroyd and I followed EARL and Brandon
GLASGOW in the TARGET VEHICLE to the “10th & M” seafood store located
at 301 Muldoon Road. At approx. 16:24, I saw EARL and GLASGOW emerge
from the store. EARL carried a large white rectangular fish box and a
brown paper sack. This fish box was identical in appearance to the
fish box seized from Vernell GLASGOW at the Ted Stevens Airport on
7/31/18, and which was found to contain $65,830.00 concealed in metal
cans. EARL placed the fish box into the bed of the TARGET VEHICLE.
Brandon GLASGOW entered the TARGET VEHICLE as passenger, w/ EARL as
driver. We followed loosely as EARL and GLASGOW travelled back to
TARGET RESIDENCE #2. I arrived and saw the TARGET VEHICLE parked in
the alley on the south side of the building. I watched EARL carry the
fish box and the brown paper sack up the stairs. EARL tries the door
knob and apparently finds it locked. EARL then knocks on the door.
The door is eventually opened by someone from w/in and EARL carries
the fish box and paper sack into #3. At approx. 16:37, I saw EARL
come back out of #3 carrying the fish box. EARL placed the fish box
back into the bed of the TARGET VEHICLE. EARL and GLASGOW departed
the Taku Drive address in the TARGET VEHICLE. We followed loosely as
EARL and GLASGOW traveled back to the area of TARGET RESIDENCE #1,
where at approx. 17:01, Boothroyd saw EARL and GLASGOW ascending the
stairs to #A, with GLASGOW now carrying the fish box. I later learned
from S/A Grow that at least one of the postal money orders was
subsequently deposited into a bank account of Brandon GLASGOW.

92. Surveillance was maintained in the area of TARGET RESIDENCE #1 and
the TARGET VEHICLE until approx. 20:30. During this period, Harvelle
EARL and Brandon GLASGOW returned to the area of the Dimond Center and
then went to a restaurant before returning to the area of TARGET
RESIDENCE #1, where at 18:19, I see two subjects consistent w/ EARL
and GLASGOW ascend the stairs to the second story deck of TARGET
RESIDENCE #1, w/ GLASGOW carrying what appears to be a carry-out food
order. At approx. 19:37 hours, data from the tracker indicated the
TARGET VEHICLE was departing the area of TARGET RESIDENCE #1.
Investigators followed the TARGET VEHICLE to the area of 3240 Penland
Parkway #144. This address is the residence of Prentiss De Aun JONES.
NCIC shows that in 1997 JONES was convicted and sentenced to 108
months incarceration and five years supervised release for

eee
Affidavit of G.K. Dorr Page 34

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 34 of 47
an (2m
dA

A,
distribution of a controlled substance in the District of Alaska. W »
NCIC further shows JONES’ probation was revoked in 2010, w/ another 18Yp
months imposed. JONES’ criminal history as reflected by APSIN
includes felony drug convictions from 1997 and 2010. Surveillance was
terminated at approx. 20:30. Later review of the tracker data
indicated the TARGET VEHICLE eventually departed #144 and travelled to
the area of TARGET RESIDENCE #2 before returning to the area of TARGET
RESIDENCE #1. |

93. Based on my training and experience, I recognize the parcels
described above, to include the fish boxes of 7/31/18 and 11/1/18, as
well as the described purchase of postal money orders as consistent
with efforts to move drug proceeds from Alaska to sources of supply
located outside of Alaska.

INITIATION OF CELL PHONE PING

94. On 10/10/18, I obtained a search warrant under case 3:18-mj-00498-
MMS. The warrant sought location data for an AT&T cell phone
subscribed by Harvelle Lee EARL. I began receiving location data for
EARL’s cell phone on 10/11/18. Between 10/11/18 and 10/31/18, the
location data showed EARL’s cell phone to be located in Anchorage. On
10/31/18, the location data for EARL’s cell phone shifted to
Fairbanks, returning to Anchorage that night. I later learned EARL
took a Raven Air flight from Anchorage to Fairbanks that day.

EARL’s APPARENT 11/2/18 DEPARTURE FROM ANCHORAGE, SHIPMENT OF 11 POUND
PARCEL FROM ANCHORAGE TO LAKEWOOD, WA P.O. BOX

95. During the morning of 11/2/18, location data for Harvelle EARL's
cell phone shifted from Anchorage to the state of Washington.

Further, as indicated above, the TARGET VEHICLE ceased movement on
11/2/18, having been left parked in front of TARGET RESIDENCE #1.
Additionally, the cell phone ping has provided location data for
EARL‘’s cell phone as being in the area of University Place,
Washington, to include the area of the intersection of 29th Street
West and Sylvan Drive West, in University Place, Washington. Harvelle
Lee EARL’s residential address, as listed on his WA driver’s license
appears as 8307 29th St W, Apt. D, University Place, WA 98466-2703,
and is located at this intersection. On 11/5/18, I learned from S/A
Andrew Grow that on 10/15/18, Priority Mail parcel 9505 5115 2457 8298
2994 93 addressed to P.O. Box 97032 Lakewood, WA 98497-0032 was mailed
from Anchorage, AK 99501. This parcel weighed eleven (11) pounds
eleven (11) ounces, with postage in the amount of $39.45 paid in cash.
As previously noted, this P.O. box belongs to Harvelle EARL and
Vernell GLASGOW.

a a
Affidavit of G.K. Dorr Page 35

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 35 of 47
Ly
EARL’s PRESENCE IN ANCHORAGE BETWEEN 11/7/18 AND 11/16/18, AND< S$
APPARENT DEPARTURE YB

96. During the early morning hours of 11/7/18, I monitored location
data from EARL’s cell phone indicating the cell phone had traveled
into the area of the SeaTac Airport and then to the area of the Ted
Stevens International Airport in Anchorage. Further, at approx.,
08:28 hours, I monitored data from the tracker previously installed on
the TARGET VEHICLE which indicated it had departed the area of TARGET
RESIDENCE #1 and travelled to Kay's restaurant located on Spenard
Road. I drove into the area, and at 08:35, saw the TARGET VEHICLE
parked in the Kay’s lot adjacent to the dark Dodge Durango, EHC-979.
Physical surveillance and data from the tracker show that during the
period between 11/7/18 and 11/16/18, Harvelle Lee EARL drove the
TARGET VEHICLE to and from the area of TARGET RESIDENCE #1, travelling
in Anchorage and visiting locations to include stops in proximity to
TARGET RESIDENCE #2 and Prentiss De Aun JONES’ residence at 3240
Penland Parkway #144. Further, on 11/12/18, I positively identified
Harvelle Lee EARL driving the TARGET VEHICLE to the residence located
at 7929 East 6th Avenue, where a resident of the address joined EARL
briefly in the cab of the TARGET VEHICLE under circumstances I
recognize as consistent w/ a drug transaction in its location and
duration. The resident in question has extensive criminal history
including convictions for illegal use of a credit card, robbery and
homicide from 1994.

97. Regarding the U.S. postal money orders purchased by Harvelle Lee
EARL and Brandon GLASGOW on 11/1/18, records from U.S.I.P.§. show
these money orders have been negotiated by Brandon GLASGOW, Kyla
TONEY, and a subject named Jevoni BUCHANAN on dates ranging from
11/3/18 through 12/5/18. BUCHANAN is the owner of a bank account into
which approx. $72,000.00 in cash was deposited in bank branch
locations in Anchorage, AK and from which approx. $69,000.00 was
withdrawn from branch locations in CA during the period from 1/17
through 12/17. Based on my training and experience, I recognize the
use of the BUCHANAN account as described above as consistent w/ drug
trafficker’s efforts to move drug proceeds from Alaska to sources of
supply located outside of AK.

98. On 11/20/18, U.S.P.1I.S. obtained a search warrant issued under
case 3:18-mj-00560-DMS. The warrant authorized search of a 13 pound
priority mail parcel which had been presented for shipment from
Anchorage on 11/15/18 by Harvelle EARL to the P.O. Box in Lakewood,
WA. Search of the parcel yielded clothing, with no items seized.

a a a eee]
Affidavit of G.K. Dorr Page 36

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 36 of 47
on a
My

99, Physical surveillance and data from the tracker currently ?s
installed on the TARGET VEHICLE under authority of 3:18-mj-00539-DMS Ub
show the TARGET VEHICLE as parked in front of TARGET RESIDENCE #1 for
the period extending from the night of 11/16/18 until 12/12/18.

EARL’s PRESENCE IN ANCHORAGE BETWEEN 12/12/18 AND 12/21/18, AND
APPARENT DEPARTURE

100. On the morning of 12/12/18, I reviewed data from the tracker
indicating the TARGET VEHICLE departed the area of TARGET RESIDENCE #1
during the previous night at approx. 00:39 hours and returned at
approx. 01:28. I drove into the area of TARGET RESIDENCE #1 that
morning at approx. 07:07 hours. The TARGET VEHICLE was among the
vehicles in the driveway. I saw tire impressions in the overnight
snow accumulation leading from the TARGET VEHICLE out to Cope Street,
consistent w/ recent movement.

101. On 12/13/18, at approx. 08:53 hours, I drove into the area of the
suspected residence of Harvelle Lee EARL located at TARGET RESIDENCE
#1, in Anchorage. The TARGET VEHICLE, the previously observed brown
Durango EHC-979, the silver Nissan Frontier and the grey Ford Taurus
were all present in the driveway.

102. Later that morning, I conducted a briefing regarding a planned
surveillance of Harvelle Lee EARL. Those present included S/A's M.
Burke, R. Rambo, M. Lathrop, M. Olsen, IRS S/A K. Pudge, T/F/O D.
Boothroyd, and USPIS S/A A. Grow. As planned, the physical
surveillance would be supplemented by data provided by a tracker
previously installed on the TARGET VEHICLE. The driver's license
photographs of Harvelle Lee EARL, Prentiss De Aun JONES, Prentiss
Deaun JONES, Jr., Rayel Lamar SHOULDERS and Alonzo HILL were
distributed during the briefing.

103. Data from the tracker indicated the TARGET VEHICLE had departed
the area of TARGET RESIDENCE #1 and travelled into the area of Kay's
restaurant on Spenard Road before travelling east across Anchorage to
the area of TARGET RESIDENCE #2, arriving at approx. 11:58. At
approx. 12:03, Boothroyd arrived in the area and saw the TARGET
VEHICLE was parked in the alley behind TARGET RESIDENCE #2 w/ the
engine running. At approx. 12:09, Boothroyd positively identified
Harvelle Lee EARL as EARL got out of the TARGET VEHICLE and ascended
the stairs on the south side of TARGET RESIDENCE #2. Boothroyd
watched as EARL used a key to enter the door to TARGET RESIDENCE #2.

104. I assumed Boothroyd's position and at approx. 12:20, saw an older
blue Chevrolet S-10 type Blazer arrive in the alley, parking behind
the TARGET VEHICLE. The Blazer was driven by a heavy white woman w/

On” EE EEE
TS
Affidavit of G.K. Dorr , Page 37

Case 3:19-mj-00051-MMS Document1-1 Filed 01/25/19 Page 37 of 47
&
blond hair. I watched as she ascended the stairs and entered TaRGEY
RESIDENCE #2. At approx. 12:36, I saw Harvelle EARL, the heavy blond o
driver of the Blazer and a woman resembling Viki Rae KELLY as they %
came out of the door to TARGET RESIDENCE #2 and onto the deck. The
heavy blond woman went down the stairs and departed driving the blue
S-10 Blazer. EARL and the woman resembling Viki KELLY remained on the
deck briefly. EARL then descended the stairs and departed driving the
TARGET VEHICLE. The woman resembling KELLY went back inside TARGET
RESIDENCE #2.

105. Investigators followed EARL as he fueled the TARGET VEHICLE at
Costco and then travelled west back across Anchorage to Spenard. In
Spenard, EARL purchased a beverage before making a two minute stop at
TARGET RESIDENCE #1 and then drove the TARGET VEHICLE to the area of
the World Wide Movers offices located at 7120 Hart Street, stopping at
approx. 13:37 hours. S/A Pudge arrived in the area at 13:39, and saw
the TARGET VEHICLE parked to the south of the office building. Pudge
briefly saw a subject wearing a red jacket approach the TARGET VEHICLE
on foot. Pudge then saw the subject w/in the wingspan of the back
door of the TARGET VEHICLE. The subject was short in stature. The
subject then walked away from the TARGET VEHICLE, last seen walking
towards the office building. The TARGET VEHICLE departed at approx.
13:44. I arrived and made note of the registration of several
vehicles parked at the office. The vehicles included a blue Mercedes,
FSY-953. APSIN shows FSY-953 is registered to Srisuda Ali MATTHEWS.

106. Investigators followed as EARL drove south on Arctic Boulevard
and east on Dimond Boulevard to the Dimond Center, where at 13:52
Pudge saw EARL sitting in the cab of the TARGET VEHICLE, parked at the
west end of the shopping center. At approx. 15:53, EARL was observed
on foot walking back to the TARGET VEHICLE from the direction of the
shopping center. From the Dimond Center, EARL drove to the Value
Liquor store located at 601 West Dimond where he stopped and entered.
Investigators followed EARL as he drove the TARGET VEHICLE back to the
Spenard neighborhood, where at 16:16, the TARGET VEHICLE was last seen
turning north onto Cope Street from 36th Avenue. At approx. 16:21
hours, I watched a subject consistent w/ Harvelle EARL as the subject
ascended the stairs to the entry porch for TARGET RESIDENCE #1 and
turned towards the entry door, going out of sight. After several
minutes, Grow drove past TARGET RESIDENCE #1. Grow confirmed the
TARGET VEHICLE was parked unoccupied in the driveway and that the
lights were turned on inside TARGET RESIDENCE #1. Investigators
departed the area shortly after Grow's observations.

107. At approx. 17:04 hours, data from the tracker indicated the
TARGET VEHICLE had arrived in the area of 3711 Casper Court. I

a ET
Affidavit of G.K. Dorr Page 38

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 38 of 47
( ~

Wy
arrived in the area at approx. 17:43 hours and observed the TARGET <p
VEHICLE was parked on the street in front of 3711 Casper Court. G
Vehicles present in the parking area for 3711 Casper Court included a
blue Oldsmobile, JES-871 and a red Buick, JEG-456. At approx. 18:15,
the lights on the TARGET VEHICLE blinked as if unlocked from remote.
Harvelle EARL then walks into sight from the direction of 3711 Casper
Court and enters the TARGET VEHICLE. EARL is wearing the same
distinctive yellow suit as when observed earlier in the day. EARL
drives the TARGET VEHICLE to a nearby liquor store where he enters and
appears to make a purchase before returning to 3711 Casper Court,
again parking on the street in front of 3711 Casper Court. I then
departed the area.

VIKI RAE KELLY FLIES TO LOS ANGELES w/ INSULATED FISH BOX, 12/15/18

108. On 12/15/18, I monitored data from the tracker installed on the
TARGET VEHICLE. I saw the tracker showed the TARGET VEHICLE to have
spent the previous night in the area of TARGET RESIDENCE #1, having
parked there at approx. 22:39 and departed at approx. 09:14 hours the
morning of Saturday, 12/15/18. Data showed the TARGET VEHICLE make a
brief stop in the area of the suspected residence of federal
probationer Mayveline Manalili ARRUIZA at 8291 Stratton Circle
(ARRUIZA has previously been identified as depositing $3,000.00 of
Western Union money orders into EARL’s Wells Fargo account on
11/3/18). The TARGET VEHICLE then travelled to the area of TARGET
RESIDENCE #2, where it parked at 09:42 and departed at 09:51. From
the Taku residence, the TARGET VEHICLE travelled to Fast High School
before returning to the area of ARUIZZA’s residence and then returning
to the area of TARGET RESIDENCE #1 at 12:19. Data showed the TARGET
VEHICLE next departed the area of TARGET RESIDENCE #1 at approx.
13:16, when it made a brief stop in the area of a Spenard pawn shop
before returning to the area of TARGET RESIDENCE #1 where it remained
from approx. 13:22 until approx. 13:35.

109. At 13:35, the TARGET VEHICLE departed the area of TARGET
RESIDENCE #1 and travelled to the area of 3711 Casper Court, arriving
at approx. 13:47. The TARGET VEHICLE remained in the area of 3711
Casper Court for approx. 15 minutes, departing at approx. 14:02. Data
showed the TARGET VEHICLE to travel from the area of Casper Court to
an Anchorage restaurant before returning to East High school before
returning to the area of TARGET RESIDENCE #2, arriving at 15:48. Data
showed the TARGET VEHICLE to remain in the area of TARGET RESIDENCE #2
for approx. 3 minutes, when it departed and travelled to the area of
the 10th & M Seafood store located at 301 Muldoon Road. The TARGET
VEHICLE remained stationary at the 10th & M Seafood store from approx.
15:56 until 16:17, when it departed and traveled to the Wells Fargo

——————_————_————— EEE EEE
Affidavit of G.K. Dorr Page 39

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 39 of 47
en a

Yy
bank branch located 301 West Northern Lights Blvd. The TARGET VEHICERS
remained stationary at the Wells Fargo bank for approx. 11 minutes Ww
before departing. EARL is known to have a Wells Fargo checking
account and a Wells Fargo savings account. From the Wells Fargo bank,
the TARGET VEHICLE returned to the area of TARGET RESIDENCE #1,
arriving at approx. 16:44.

110. Tracker data next showed the TARGET VEHICLE to depart the area of
TARGET RESIDENCE #1 at approx. 17:48, when it travelled to a Spenard
restaurant and then to the area of 6024 East 12th Avenue, where it
remained stationary for approx. 11 minutes. The TARGET VEHICLE then
travelled to a south Anchorage residence where it remained for approx.
2 hours before stopping at two convenience stores and returning to the
area of TARGET RESIDENCE #1.

111. Data showed the TARGET VEHICLE next departed the area of TARGET
RESIDENCE #1 at approx. 21:50 hours and travelled to the area of
TARGET RESIDENCE #2, where it stopped for approx. 15 minutes. From
the area of TARGET RESIDENCE #2, the TARGET VEHICLE travelled to the
Ted Stevens Anchorage International Airport, arriving on the
departures ramp at approx. 22:39 and departing at approx. 22:48 hours.
Later examination of airport security camera footage for the period
corresponding to the presence of the TARGET VEHICLE at the airport
revealed the image of a white Toyota Tundra arriving and stopping on
the departures ramp at approx. 22:39. A woman then walks from the
direction of the Tundra and enters the airport. The woman appears to
be Viki Rae KELLY. The woman is wearing a black back pack, and is
carrying a black bag and what appears to be an insulated fish-box.

The footage traces the woman's route through the airport, where she is
seen checking the fish-box as luggage at the Alaska Airlines pod and
eventually enters the jet-way to board Alaska Airlines flight #150 to
Los Angeles, CA. The fish-box depicted in the security footage is
consistent in shape and dimensions with the fish-box seized from
Vernell GLASGOW at the Ted Stevens Airport on 7/31/18, and which was
found to contain $65,830.00 concealed in metal cans. This fish-box is
likewise consistent in shape and dimensions with the fish-box acquired
by Harvelle EARL and Brandon GLASGOW from the 10th & M Seafood store
on 11/1/18.

112. An administrative subpoena was later served on Alaska Airlines.
The subpoena sought records relating to travel by Viki Rae KELLY on
12/15/18. Alaska Airlines responded w/ records showing that Viki

KELLY flew on Alaska Airlines flight #150 from Anchorage to Los
Angeles, CA on 12/15/18. The records further indicated that KELLY
returned to Anchorage from Los Angeles the following day on Alaska
Airlines flight #93. Further, Brandon GLASGOW was listed as the
a aD
Affidavit of G.K. Dorr Page 40

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 40 of 47
-

es a

- My
cardholder for the credit card used to pay for KELLY's airfa from ?s
Anchorage to Los Angeles, and Harvelle EARL was listed as the Uy

cardholder for the card used to pay for KELLY's flight from Los
Angeles back to Anchorage.

EARL’s PURCHASE OF TWO INSULATED FISH BOXES, APPARENT DEPARTURE FROM
ANCHORAGE, 12/20/18

113. During the afternoon of 12/20/18, I received data from the
tracker indicating the TARGET VEHICLE had arrived in the area of the
10th & M Seafood store located at 301 Muldoon Road. I drove into the
area of the 10th & M Seafood Store arriving at approx. 12:24 hours. I
saw the TARGET VEHICLE parked in front of the store w/ its parking
lights on. At approx. 12:26, I saw and positively identified Harvelle
EARL as he emerged from the seafood store carrying an insulated fish
box. EARL carried the box to the rear of the TARGET VEHICLE and
placed it in the bed. EARL then took what appeared to be the white
styrofoam lid of the fish box and got into the cab of the TARGET
VEHICLE. EARL wore a grey warmup suit. I watched as EARL departed
driving the TARGET VEHICLE southbound on Muldoon Road. I did not
follow. Data from the tracker indicated the TARGET VEHICLE travelled
to the area of TARGET RESIDENCE #1, arriving at approx. 12:47, and
then departed at approx. 13:02 hours. That afternoon, I heard from
USPIS S/A Grow. Grow told me that staff from an express shipping
store located in Anchorage had called Grow and informed him that EARL
had just purchased an insulated cardboard shipping box from the store.

114. Harvelle EARL is suspected to have departed Anchorage that night,
as physical surveillance placed the TARGET VEHICLE parked in the
driveway of TARGET RESIDENCE #1 from that time until EARL’s apparent
return to Anchorage on 1/24/19.

12/31/18 SURVEILLANCE OF 3240 PENLAND PARKWAY #144

115. On 12/31/18, I briefed a surveillance of the suspected residence
of Prentiss De Aun JONES, located at 3240 Penland Parkway space #144
in Anchorage. Those present included S/A B. Damon, T/F/O R. Pawlak,
and IRS S/A K. Pudge. Driver's license images of Harvelle Lee EARL,
Prentiss De Aun JONES, Prentiss Deaun JONES, Jr. and Alonzo HILL were
distributed. After the briefing, investigators went into the area of
3240 Penland Parkway and the Northway Mall.

116. After briefing, I drove to 3240 Penland Parkway space #144 and
Saw there were no vehicles present in the driveway. I parked to the
north, with a view of the walkway which leads from the parking area of
space #144 to the door of #144.

ee eee nr ee ee ee eeeee errr rere errr ee 8
Affidavit of G.K. Dorr Page 41

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 41 of 47
»

o ~

4
Ly
St

117. At approx. 11:40 hours, TFO Pawlak arrived at the Northway Mall YB
to conduct surveillance. TFO Pawlak proceeded to the parking area in
front of the Planet Fitness gym. TFO Pawlak parked and observed a
silver Ford Explorer with noticeable front end damage, slowly driving
through the parking lot. TFO Pawlak suspected the driver and sole
occupant of the vehicle was Alonzo HILL, who he recognized from the
driver's license images distributed during the briefing. TFO Pawlak
directly relayed his observations to S/A K. Pudge and at 11:53 hours,
requested an APSIN check of the vehicle which revealed HCC-138 is a
silver, 2005 Ford Explorer registered to Alonzo HILL. TFO Pawlak
observed the Explorer return and park next to a silver BMW with Alaska
registration JMF-995, which was in the next lane, diagonal to the
front of TFO Pawlak’s vehicle. TFO Pawlak observed the driver of the
Ford Explorer as being HILL, as HILL exited his vehicle, walked around
the front of the BMW and entered the front passenger seat of the BMW.
HILL was in the BMW for less than one minute when he exited and
immediately returned to the silver Explorer. Before HILL entered the
Explorer, the BMW departed, driving south-west through the parking lot
and exited onto Penland Parkway. HILL immediately departed the area
in the Explorer, heading south-east through the parking lot. TFO
Pawlak's view into the BMW was obscured because the BMW had heavy tint
on the windows.

118. Alonzo HILL’s criminal history as reflected by APSIN is extensive
and includes two felony drug convictions from 1999, a misdemeanor drug
conviction from 1998, a felony drug conviction from 1993, felony and
misdemeanor larceny convictions from 1986, a felony sex assault
against a minor from 1986, and numerous driving offenses as recent as
2018.

119. At approx. 11:59 hours, I saw and positively identified Prentiss
De Aun JONES as JONES walked up the walkway from the direction of the
parking area of #144. JONES opened the door to #144 and entered the
residence. At 12:03 hours, I watched a tall black male adult as he
walked up the walkway from the direction of the parking area. The
male appeared to knock at the door to #144. The door was opened from
w/in, and the male entered #144. Pawlak then drove past the residence
and saw the silver BMW w/ tinted windows was parked in the driveway.
The BMW did not have a front license plate attached, but Pawlak did
see a handi-cap parking placard hanging from the mirror. Pawlak also
noted a black Chevrolet Equinox, JKB-522 was parked in the roadway at
the foot of the parking area for space #144. APSIN shows JKB-522 is
registered to Michael Christopher HINTON, at an Anchorage address.
APSIN shows HINTON is on probation in Alaska under terms of an
interstate compact agreement, with a felony assault conviction in

eee eeeeeeeeeeeeeeeeeeeeeeeee eee eeeeee errr rere eee eee
Affidavit of G.K. Dorr Page 42

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 42 of 47
~ ~

Mg
Texas. APSIN further shows HINTON with two misdemeanor a 1t W >
convictions from 2017, and misdemeanor convictions for unlawful J
contact and refusal to submit to a chemical test from 2014. In @
addition to the assault conviction from Texas, NCIC shows HINTON to
have convictions for misdemeanor and felony assault from 2004; a
vehicle theft conviction from 2008, and felony and misdemeanor
convictions for credit card fraud from 2011.

120. At 12:09 hours, TFO Pawlak requested an APSIN check of JMF-995,
which revealed the vehicle to be a 2011 silver BMW 550 registered to
Prentiss De Aun JONES at 3240 Penland Parkway #144.

121. At approx. 12:13, I saw a heavy female adult w/ blond hair as she
walked up the walkway from the direction of the parking area for space
#144. The woman appeared to knock at the door to #144, walking back
down the ramp after no apparent answer. I drove out of the cul de sac
and saw the woman on foot in front of space #120. Pawlak then took my
position in the cul de sac.

122. At approx. 12:30, Pawlak sees a black male walking down the ramp,
away from the door to #144 and towards the parking area for #144. The
heavy woman w/ blonde hair then re-approached the door to #144. At
approx. this point, I observe a black Chevrolet Equinox as it departs
the trailer park and turns onto Penland Parkway, last seen travelling
east on Penland Parkway.

123. At approx. 12:36, S/A Damon sees a heavy white female and a male
consistent w/ Prentiss De Aun JONES as they get into the silver BMW in
the driveway to #144. The BMW then pulls out of the driveway and is
lost to sight.

124. At approx. 13:09 hours I see the silver BMW emerge from 3240
Penland Parkway, turning west onto Penland Parkway, and north onto
Airport Heights. I catch up with the BMW at the intersection of
Airport Heights and the Glenn Highway. I confirmed the license as
JMF-995. Investigators followed the BMW west on 5th Avenue to the
Chaz Unlimited body shop located at 1801 East 5th Avenue. The BMW
pulled into the lot and parked. Investigators then saw a male on foot
in proximity to the BMW. The BMW maneuvered around w/in the lot
several times, with the driver appearing to use a cell phone. At
approx. 13:29, the BMW departed the lot and travelled into the
Mountain View neighborhood before traveling south on Boniface Parkway
and then East on the Glenn Highway. The surveillance was terminated
after the BMW took the exit for Arctic Valley Road.

125. During the morning of 1/7/19, I drove into the area of the
suspected residence of Viki Rae KELLY located at TARGET RESIDENCE #2.

—————————
Affidavit of G.K. Dorr Page 43

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 43 of 47
o ~
Ay

I parked in the area to observe. At approx. 10:35, I watcHed as vies
Rae KELLY emerged from the door of TARGET RESIDENCE #2 onto the seconf4g
floor deck. KELLY walked to railing of the deck and appeared to be
speaking to a neighbor to the east. After several minutes, KELLY
walked back inside #3. KELLY again emerged from the door to #3 at
approx. 11:05. KELLY smoked and walked around on the deck for a while
before appearing to engage in a hands-free phone call. KELLY went in
and out of #3 several times, eventually collecting two white garbage
bags from the floor adjacent to the door to #3 and carrying them north
on the deck, going out of sight. KELLY came back into sight w/out the
garbage bags and went back inside #3. I departed the area.

EARL’s APPARENT RETURN TO ANCHORAGE, 1/24/19

126. During the early morning hours of 1/24/19, I received data from
the tracker on the TARGET VEHICLE. The data showed the TARGET VEHICLE
to have departed the area of TARGET RESIDENCE #1 at approx. 01:01
hours.

127. The data showed the TARGET VEHICLE travelled to the area of 3711
Casper Court, arriving and stopping at approx. 01:08 hours. The
building at 3711 Casper Court is a multi-unit apartment building. The
suspected occupants of the building include Rayel Lamar SHOULDERS, as
a white Ford Expedition has been among the vehicles present at the
building on occasions while the TARGET VEHICLE was present at the
building. NCIC shows that in 2005, SHOULDERS was convicted and
sentenced to 151 months incarceration for possession of cocaine w/
intent to distribute in the District of Alaska, and that his period of
supervised release was terminated early. Further, SHOULDERS’ criminal
history as reflected by APSIN shows felony convictions for unsworn
falsification from 2018, dangerous drugs from 1992, and burglary and
larceny convictions from 1987. Investigators have seen the white
Expedition driven by a Samoan male who is not SHOULDERS.

128. After approx. 9 minutes in the area of 3711 Casper Court, the
data showed the TARGET VEHICLE to depart and travel to the Peanut
Farm, arriving at approx. 01:22. At approx. 01:40, an APD detective
observed the TARGET VEHICLE parked in the lot of the Peanut Farm,
occupied by a driver, but not running. Data then showed the TARGET
VEHICLE travelled back to the area of 3711 Casper Court, where it
stopped for 3 minutes before departing and returning to the area of
TARGET RESIDENCE #1.

129. At approx. 07:06 hours, I drove into the area of TARGET RESIDENCE
#1. The TARGET VEHICLE, the previously observed Durango, EHE-979, the
grey Taurus and the silver Frontier were all present. I saw fresh

a
Affidavit of G.K. Dorr Page 44

 

Case 3:19-mj-00051-MMS Documenti1-1 Filed 01/25/19 Page 44 of 47
Jt
W

tire impressions in the snow leading to and from the TARGET VEHICLE Nn
and the Durango, consistent w/ recent movement.

130. At approx. 10:01 hours, I received data from the tracker
indicating the TARGET VEHICLE had departed the area of TARGET
RESIDENCE #1. At approx. 10:02, I saw the TARGET VEHICLE parked in
the lot of the Holiday Station convenience store located at 36th
Avenue and “C” Street. The TARGET VEHICLE was parked unoccupied w/
the ignition running. At approx. 10:04, I saw and positively
identified Harvelle Lee EARL as he came out of the Holiday store
carrying a white shopping bag. EARL was wearing a blue knit hat w/a
puff ball on top, a gray sweat shirt. EARL opened the rear door of
the TARGET VEHICLE and placed the shopping bag inside the cab. EARL
then got into the driver seat and departed in the TARGET VEHICLE.

131. Investigators followed EARL as he drove the TARGET VEHICLE from
the Holiday, to a laundry service located at the intersection of 36th
Avenue and Arctic Blvd., and then to the area of 3711 Casper Court,
where he took on a heavy Samoan male as passenger. EARL and the male
travelled in the TARGET VEHICLE from Casper Court back to the laundry
service before travelling to Kay’s restaurant located on Spenard Road,
where the two entered and remained until approx. 11:42. At approx.
11:42, EARL and his passenger returned to the TARGET VEHICLE and drove
back to the laundry service and then back to the area of 3711 Casper
Court, where EARL apparently dropped off the male, departing at
approx. 12:08. Investigators followed EARL in the TARGET VEHICLE as
he drove to the area of the Carr’s shopping center located at 4000
West Dimond Boulevard. EARL parked at the West end of the shopping
center and entered a business w/ a name similar to “Thai Massage”.
Approx. 30 seconds later, EARL exited the business and returned to the
TARGET VEHICLE, opening the rear door and placing an item inside the
cab before getting into the driver seat and driving from the lot.
Investigators followed EARL in the TARGET VEHICLE as he drove back to
the area of TARGET RESIDENCE #1, where at approx. 12:31, EARL was seen
ascending the stairs to #A carrying a laundry basket containing what
appeared to be clothing and a tan rectangular shaped item, consistent
w/ a cardboard parcel. At the top of the stairs, EARL turned towards
the location of the door to #A and appeared to be struggling to
produce keys before entering the door.

132. That afternoon, at approx. 14:48, investigators followed as
Harvelle Lee EARL departed the area of TARGET RESIDENCE #1 in the
TARGET VEHICLE and drove east across Anchorage to the Tikahtnu Commons
shopping center, where EARL spent about 15 minutes inside a jewelry
store. On departing the jewelry store, investigators followed EARL to
the area of the residence of Prentiss Dea Aun JONES located at 3240

 

Affidavit of G.K. Dorr Page 45
Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 45 of 47
a ~
“Ay 4

Penland Parkway #144. EARL arrived driving the TARGET VEHI and o Ug
parked at approx. 15:33 hours. On EARL’s arrival, investigators

observed the arrival of a silver BMW sedan which backed into the

driveway for #144. Investigators have previously observed a silver

BMW, JMF-995 in the driveway of #144. APSIN shows the silver BMW is
registered to Prentiss De Aun JONES at 3240 Penland Parkway space 144.

A silver Nissan Rogue then arrived and parked directly behind the

TARGET VEHICLE. At approx. 16:57, investigators saw that the Nissan

Rogue had departed but that a black Dodge Charger had arrived as well.
APSIN shows Prentiss Deann JONES owns a black Dodge Charger, JXX-278.

133. At approx. 17:27, investigators noted that the TARGET VEHICLE was
running, and at 17:40 hours, the TARGET VEHICLE departed the area of
3240 Penland Parkway #144. The TARGET VEHICLE travelled west across
Anchorage, arriving and parking at TARGET RESIDENCE #1 at approx.
17:55. Investigators remained in the area to observe.

134. At approx. 19:17 hours, data from the tracker showed the TARGET
VEHICLE depart the area of TARGET RESIDENCE #1. Investigators
followed as the TARGET VEHICLE travelled to the area of the TGI
Friday's restaurant located at Tudor and “C” Street. The TARGET
VEHICLE parked on the south side of the restaurant away from other
parked vehicles save two. T/F/O D. Boothroyd drove past the parked
TARGET VEHICLE and saw the driver was Harvelle EARL as EARL’s face was
illuminated by the screen of the cell phone he was speaking into.

EARL remained in the TARGET VEHICLE. Approx. one minute after the
TARGET VEHICLE arrived and parked, a Dodge Caliber, JMK-350, w/a
white ski-box on the roof arrived and parked adjacent to the TARGET
VEHICLE. The cab lights of the TARGET VEHICLE then came on,
suggesting the door had been opened. Approx. 2 minutes later, a male
consistent w/ Harvelle EARL in size and attire was seen getting out of
the front passenger seat of Dodge and into the driver seat of the
TARGET VEHICLE. Both vehicles then departed the Friday’s lot. Based
on my training and experience, and considering the location and
brevity of the meet, as well as the failure of occupants from either
vehicle to enter the restaurant, I recognize the interaction between
EARL and the occupant of the Dodge as consistent w/ a drug
transaction. The TARGET VEHICLE and the Dodge each departed the lot
immediately after the apparent transaction. EARL was followed to a
restaurant, where he parked and joined a female and the Samoan male
previously observed at 3711 Casper Court. After the meal, the Samoan
male departed driving Rayel SHOULDERS’ white Ford Expedition.
Investigators followed EARL as he drove the TARGET VEHICLE back to the
area of TARGET RESIDENCE #1, arriving and parking at approx. 21:01
hours.

eee ener eee eee eee reer ee
Affidavit of G.K. Dorr Page 46

 

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 46 of 47

4
Re
135. Based on the information provided herein, I submit there is
probable cause to search TARGET RESIDENCE #1, -FARGEL RESIBENCE-#2 sea
the PARGES-VeHtenE-for the items described in Attachment B. =

Respectfully submitted,

om

G.k>horr, T/F/O, D.E.A.

 

Subscribed and sworn to before me

 

a
Affidavit of G.K. Dorr Page 47

Case 3:19-mj-00051-MMS Document 1-1 Filed 01/25/19 Page 47 of 47
